EXHIBIT 10.1



 
EQUITY PURCHASE AGREEMENT
 
Between
 
NEUTRAL TANDEM, INC. (d/b/a INTELIQUENT),
as Parent,
 
And
 
GLOBAL TELECOM & TECHNOLOGY, INC.,
as Purchaser


 
Dated as of April 30, 2013
 

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 

ARTICLE I
DEFINITIONS 
1

 
 
SECTION 1.1.
Specific Definitions 
1

 
 
SECTION 1.2.
Other Terms 
8

 
 
SECTION 1.3.
Other Provisions 
9

 
ARTICLE II
PURCHASE AND SALE OF INTERESTS 
10

 
 
SECTION 2.1.
Purchase and Sale of Interests 
10

 
 
SECTION 2.2.
Purchase Price 
10

 
 
SECTION 2.3.
Closing 
11

 
 
SECTION 2.4.
Closing Deliveries; Payment 
11

 
 
SECTION 2.5.
Estimated Adjustment Amount 
11

 
 
SECTION 2.6.
Post-Closing Adjustment 
12

 
 
SECTION 2.7.
Adjustments to Purchase Price 
14

 
 
SECTION 2.8.
Purchase Price Allocation 
14

 
 ARTICLE III       REPRESENTATIONS AND WARRANTIES OF PARENT 
15

 
 
SECTION 3.1.
Organization; Qualification 
15

 
 
SECTION 3.2.
Authority; Binding Obligation 
15

 
 
SECTION 3.3.
Non-Contravention 
16

 
 
SECTION 3.4.
Title to the Interests 
16

 
 
SECTION 3.5.
Capitalization; Subsidiaries 
16

 
 
SECTION 3.6.
Financial Statements; Liabilities 
18

 
 
SECTION 3.7.
Absence of Certain Changes or Events 
19

 
 
SECTION 3.8.
Real Property; Assets 
19

 
 
SECTION 3.9.
Litigation and Claims 
19

 
 
SECTION 3.10.
Compliance with Law 
19

 
 
SECTION 3.11.
Contracts 
20

 
 
SECTION 3.12.
Consents and Approvals 
21

 
 
SECTION 3.13.
Tax Matters 
21

 
 
SECTION 3.14.
Intellectual Property 
23

 
 
SECTION 3.15.
Labor Matters 
23

 
 
SECTION 3.16.
Employee Benefits 
23

 
 
SECTION 3.17.
Environmental Matters 
24

 
 
SECTION 3.18.
Insurance 
24

 

 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 



 
 
SECTION 3.19.
Affiliate Contracts 
24

 
 
SECTION 3.20.
Brokers and Finders 
25

 
 
SECTION 3.21.
No Other Representations or Warranties 
25

 
ARTICLE IV          REPRESENTATIONS AND WARRANTIES OF PURCHASER 
25

 
 
SECTION 4.1.
Organization 
25

 
 
SECTION 4.2.
Authority; Binding Obligation 
25

 
 
SECTION 4.3.
Non-Contravention 
26

 
 
SECTION 4.4.
Financial Capability 
26

 
 
SECTION 4.5.
Investment Purpose 
26

 
 
SECTION 4.6.
Investment Experience; Independent Investigation 
26

 
 
SECTION 4.7.
Consents and Approvals 
27

 
 
SECTION 4.8.
Litigation and Claims 
27

 
 
SECTION 4.9.
Brokers and Finders 
27

 
ARTICLE V
COVENANTS 
27

 
 
SECTION 5.1.
Indemnification of Directors and Officers 
27

 
 
SECTION 5.2.
Public Announcements 
28

 
 
SECTION 5.3.
Name Changes 
29

 
 
SECTION 5.4.
Intercompany Accounts 
29

 
 
SECTION 5.5.
Expenses 
29

 
 
SECTION 5.6.
Retention of Books and Records 
29

 
 
SECTION 5.7.
Termination of Certain Services; Transition Services
Agreement; Commercial Services Agreement 
29

 
 
SECTION 5.8.
Non-Solicitation 
30

 
 
SECTION 5.9.
Transfer Taxes 
30

 
 
SECTION 5.10.
Further Assurances 
30

 
 
SECTION 5.11.
Tax Matters 
30

 
 
SECTION 5.12.
Assistance with Audit 
31

 
 
SECTION 5.13.
Transfer of Employees 
31

 
ARTICLE VI            Indemnification
32

 
 
SECTION 6.1.
Survival; Expiration of Indemnification Obligations 
32

 
 
SECTION 6.2.
General Indemnification 
32

 
 
SECTION 6.3.
Indemnification Procedure – Direct Claims 
33

 

 
ii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 



 
 
SECTION 6.4.
Indemnification Procedure – Third Party Claims 
34

 
 
SECTION 6.5.
Limitation on Indemnification Obligations 
36

 
 
SECTION 6.6.
Recourse Against Insurance 
37

 
 
SECTION 6.7.
Mitigation of Damages 
38

 
 
SECTION 6.8.
Limitation of Certain Damages 
39

 
 
SECTION 6.9.
Exclusive Remedy 
39

 
 
SECTION 6.10.
Manner of Payment 
39

 
 
SECTION 6.11.
Tax Treatment of Indemnification Payments 
40

 
ARTICLE VII            MISCELLANEOUS
40

 
 
SECTION 7.1.
Disclosure Schedules 
40

 
 
SECTION 7.2.
Amendment and Waiver 
40

 
 
SECTION 7.3.
Assignment 
41

 
 
SECTION 7.4.
Entire Agreement 
41

 
 
SECTION 7.5.
Parties in Interest; No Third Party Beneficiaries 
41

 
 
SECTION 7.6.
Counterparts 
41

 
 
SECTION 7.7.
Section Headings. 
41

 
 
SECTION 7.8.
Notices 
41

 
 
SECTION 7.9.
Remedies 
42

 
 
SECTION 7.10.
Governing Law 
43

 
 
SECTION 7.11.
Choice of Forum 
43

 
 
SECTION 7.12.
Waiver of Jury Trial 
43

 
 
SECTION 7.13.
Severability 
43

 



 
iii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 



 
EXHIBITS AND SCHEDULES


Exhibits




Exhibit A
-
Assignment and Assumption Agreement
Exhibit B
-
Commercial Services Agreement
Exhibit C
-
Transition Services Agreement
Exhibit D
-
Continuing Confidentiality Agreement
Exhibit E
-
Tinet Assignment and Assumption Agreement
     
Schedules
         
Schedule 1.1(a)
-
Group Entities
Schedule 1.1(b)
-
Illustrative Net Working Capital Calculation
Schedule 2.5
-
Agreed Principles
Schedule 3.4(a)
-
Title to Company Interests
Schedule 3.4(b)
-
Title to US Entity Interests
Schedule 3.5(c)
-
Capitalization of Group Entities
Schedule 3.6(a)
-
Financial Statements
Schedule 3.6(b)
-
Liabilities
Schedule 3.7
-
Certain Changes or Events
Schedule 3.8(a)
-
Leased Real Property
Schedule 3.9
-
Litigation and Claims
Schedule 3.10 -
-
Compliance with Laws
Schedule 3.11(a)
-
Material Contracts
Schedule 3.12
-
Parent Consents and Approvals
Schedule 3.13(a)
-
Tax Matters
Schedule 3.14
-
Intellectual Property
Schedule 3.15
-
Labor Matters
Schedule 3.16(a)
-
Benefit Plans
Schedule 3.16(b)
-
Pension Plans
Schedule 3.17
-
Environmental Matters
Schedule 3.18
-
Insurance
Schedule 3.19
-
Affiliate Contracts
Schedule 4.7
-
Purchaser Consents and Approvals
Schedule 4.8
-
Purchaser Litigation and Claims
Schedule 5.13
-
Transferred Parent Employees


 
iv

--------------------------------------------------------------------------------

 


This EQUITY PURCHASE AGREEMENT (the “Agreement”), is made and entered into as of
April 30, 2013, by and between Neutral Tandem, Inc. (d/b/a Inteliquent), a
corporation organized under the laws of the state of Delaware (“Parent”), and
Global Telecom & Technology, Inc., a corporation organized under the laws of the
state of Delaware (“Purchaser”).  Parent and  Purchaser are referred to in this
Agreement individually as a “Party” and collectively as the “Parties”).
 
WHEREAS, on the date hereof, (i) Parent owns 99.9% of the issued and outstanding
equity interests of NT Network Services LLC, SCS, a limited partnership
organized under the laws of Luxembourg (such entity, the “Company”, and its
equity interests, the “Company Interests”), and (ii) NT Network Services LLC, a
limited liability company organized under the laws of the State of Delaware (“US
Entity”), owns 0.1% of the issued and outstanding Company Interests;
 
WHEREAS, on the date hereof, Parent owns 100% of the issued and outstanding
equity interests of US Entity (the “US Entity Interests” and collectively with
the Company Interests, the “Interests”);
 
WHEREAS, immediately prior to the Closing and in connection with this Agreement,
Parent is assigning certain agreements, assets and liabilities based in the
United States and relating to the Business (as defined below) to US Entity
pursuant to the Assignment and Assumption Agreement substantially in the form
set forth on Exhibit A;
 
WHEREAS, as of the Closing, the Company, the US Entity and the Subsidiaries of
the Company listed in Schedule 1.1(a) of the Parent Disclosure Schedules (each
such Subsidiary individually, a “Group Entity” and, collectively, the “Group
Entities”), collectively own and operate the data interconnection services
business of Parent (such business activities and operations, the “Business”),
the sale and purchase of which is the subject of the transactions contemplated
herein; and
 
WHEREAS, Purchaser desires to purchase, and Parent desires to sell and transfer,
or cause to be sold and transferred, all of the Interests, upon the terms and
subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and undertakings contained herein and of the mutual benefits to be
defined therefrom, and subject to and on the terms and conditions set forth
herein, intending to be legally bound, the Parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.1.                           Specific Definitions.  As used in this
Agreement (including the Schedules), the following terms shall have the meanings
set forth or referenced below:
 
“Acquired Companies” shall mean, collectively, the Company, US Entity and the
Group Entities.
 

 
1

--------------------------------------------------------------------------------

 



 
“Actual Cash and Cash Equivalents” shall mean the Cash and Cash Equivalents set
forth on the Conclusive Statement.
 
“Actual Closing Indebtedness” shall mean the Closing Indebtedness set forth on
the Conclusive Statement.
 
“Actual Net Working Capital Amount” shall mean the Net Working Capital set forth
on the Conclusive Statement.
 
“Affiliates” shall mean, with respect to any Person, any Persons directly or
indirectly controlling, controlled by, or under common control with, such other
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition,
“controls” (and the terms “controlling”, “controlled by” and “under common
control”) means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.
 
“Applicable Law” shall mean, with respect to any Person or any property or
asset, all laws (including laws related to Taxes), statutes, ordinances, codes,
rules, regulations, decrees, orders, rulings, writs, injunctions, judgments,
awards or standards of any Governmental Entity (other than any Governmental
Authorizations) applicable to or binding on such Person (or its properties or
assets) or to such property or asset from time to time; provided that it shall
be deemed to not include any Environmental Law or Competition Law.
 
“Balance Sheet” shall mean the audited statement of assets and liabilities
contained in the Financial Statements as of and for the year ended December 31,
2012.
 
“Books and Records” shall mean originals or copies of all books, ledgers, files,
reports, plans, operating records and any other material documents pertaining to
the Acquired Companies or the Business.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Chicago, Illinois are authorized or obligated by law or executive
order to close.
 
“Cash and Cash Equivalents” shall mean, as of and immediately prior to the
Closing, the Acquired Companies’ combined amount of (i) cash, (ii) marketable
U.S. government securities, including U.S. Treasury bills, notes and bonds, and
(iii) investment grade money market securities and bank certificates of deposit
having original or remaining maturities of three months or less at date of
purchase and which are carried at cost; provided, however, that Cash and Cash
Equivalents will be net of outstanding transfers and checks and exclude
Restricted Cash.
 
“Cash and Cash Equivalents Adjustment Amount” means the amount (positive or
negative) by which the Estimated Cash and Cash Equivalents exceeds or is less
than, as the case may be, the Cash and Cash Equivalents.
 
“Closing Indebtedness” shall mean the outstanding Indebtedness owed by the
Acquired Companies immediately prior to the Closing.
 

 
2

--------------------------------------------------------------------------------

 



 
“Closing Indebtedness Adjustment” means the amount (positive or negative) by
which the Estimated Closing Indebtedness exceeds or is less than, as the case
may be, the Closing Indebtedness.
 
“Commercial Services Agreement” shall mean an agreement for the provision of
commercial services in substantially the form set forth on Exhibit B.
 
“Competition Law” shall mean statutes, rules, regulations, orders, decrees,
administrative and judicial doctrines, and other laws that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade, or the creation or strengthening of a
dominant position, or the substantial lessening of competition.
 
“Contract” means any oral (subject to the Knowledge of Parent) or written
contract, agreement, license, lease, contract, note, mortgage, indenture,
arrangement or other obligation that is binding or enforceable on at least one
of the parties thereto, including purchase orders, bills of materials or other
similar arrangements.
 
“Data Room Contents” shall mean the documents, materials and information
contained in the virtual data room established by Parent at
https://smart105713.bmcgroup.com/Default.aspx for Project Tango in connection
with the auction process for the sale of the Business to which access has been
provided to Purchaser.
 
“Encumbrance” shall mean any lien, pledge, charge, claim, security interest,
encumbrance, mortgage, easement, conditional sales agreement or other title
retention agreement, adverse claim of ownership or use, consent, lease, deed of
trust, right of first refusal or first offer.
 
“Environmental Claim” shall mean any notice or claim alleging liability or
potential liability (including liability or potential liability for
investigatory costs, cleanup costs, governmental response costs, natural
resource damages, fines or penalties) under any Environmental Laws.
 
“Environmental Law” shall mean any applicable law, statute, ordinance, rule,
regulation, code, order, judgment, decree or injunction each as in effect and as
enforced by relevant Governmental Entities on the date hereof, for the
protection of the environment (including, without limitation, air, surface
water, groundwater, land surface, and subsurface strata).
 
“Estimated Cash and Cash Equivalents” shall mean the Cash and Cash Equivalents
estimated by Parent and set forth on the Estimated Statement.
 
“Estimated Closing Indebtedness” shall mean the amount of Closing Indebtedness
estimated by Parent and set forth on the Estimated Statement.
 
“Estimated Net Working Capital Amount” shall mean the Net Working Capital amount
estimated by Parent and set forth on the Estimated Statement.
 
“Estimated Net Working Capital Deficit” shall mean the Net Working Capital
Deficit, if any, estimated by Parent and set forth on the Estimated Statement.
 

 
3

--------------------------------------------------------------------------------

 



 
“Estimated Net Working Capital Surplus” shall mean the Net Working Capital
Surplus, if any, estimated by Parent and set forth on the Estimated Statement.
 
“GAAP” shall mean generally accepted accounting principles in Italy (unless
otherwise stated herein as U.S.) as in effect from time to time, consistently
applied.
 
“Governmental Authorization” shall mean any license, certificate of authority,
permit, order, consent, approval, registration, authorization, qualification or
filing granted by or with any Governmental Entity.
 
“Governmental Entity” shall mean, with respect to any Person, any public
international, multinational or transnational organization or any national,
state, municipal or local governmental, judicial, mediation or arbitral body,
tribunal, legislative, administrative or other authority, ministry, department,
agency, instrumentality, office, organization or stock exchange having
jurisdiction over such Person or its properties or assets.
 
“Hazardous Substance” shall mean any substance, material or waste listed,
defined, designated or classified as hazardous, toxic or radioactive (or words
of similar meaning) under any applicable Environmental Law.
 
“Indebtedness” shall mean, as of any date, without duplication, with respect to
any Person, such Person’s combined amount of: (i) issued and outstanding
indebtedness for borrowed money (but excluding trade payables arising in the
ordinary course of business consistent with past practice that are treated as
current liabilities under GAAP; (ii) indebtedness evidenced by a note, bond,
debenture or similar instrument; (iii) the amount of net payments due upon
settlement of obligations under interest rate cap agreements, interest rate swap
agreements, foreign currency exchange agreements and other hedging agreements or
arrangements; (iv) any lease or similar arrangement that would be required to be
accounted for as a capital lease in accordance with GAAP; (v) any amounts owed
under drawn letters of credit and (vi) any guarantee of any obligations
described in the foregoing clauses of this definition.
 
“Intercompany Account” shall mean an intercompany balance between Parent or any
of its Affiliates (excluding the Acquired Companies), on the one hand, and any
of the Acquired Companies, on the other hand. For the avoidance of doubt, the
term Intercompany Account shall not take into account any balances or amounts
owed pursuant to either the Commercial Services Agreement or the Transition
Services Agreement.
 
“Knowledge of Parent” or any similar phrase means the actual knowledge of any of
G. Edward Evans, David Zwick, Richard Monto and John Harrington, and the
knowledge that such individuals would have after due inquiry.
 
“Liabilities” shall mean, with respect to any Person, any and all of such
Person’s liabilities or Indebtedness of any nature (whether direct or indirect,
absolute or contingent, liquidated or unliquidated, accrued or unaccrued,
matured or unmatured, determined or determinable).
 
“Losses” means all liabilities, losses, damages, fines, penalties, Taxes,
interest, assessments, adjustments, judgments, settlements, awards, costs and
expenses, including any and
 

 
4

--------------------------------------------------------------------------------

 



 
all reasonable expenses incurred in connection with investigating, defending or
asserting any Action (including court filing fees, court costs, arbitration fees
or costs, witness fees, and reasonable fees and disbursements of legal counsel,
investigators, consultants, expert witnesses, accountants and other
professionals); provided, that (i) Losses shall not include any amounts in
respect of consequential, incidental or indirect damages, damages for lost
profits, diminution in value or punitive damages.
 
“Material Adverse Effect” shall mean any effect, change or circumstance that is,
or would reasonably be expected to be, materially adverse to the financial
condition or results of operations, assets, liabilities or business of the
Acquired Companies and the Business, taken as a whole; provided that no change,
event, development, or effect generally affecting, arising out of or relating to
any of the following shall be deemed to constitute, or be taken into account in
determining whether there has been, a Material Adverse Effect:
 
(a)           financial, securities (including any disruption thereof and any
decline in the price of any security or any market index) or credit markets
(including changes in prevailing interest rates) or general economic or business
conditions in the United States, Europe or elsewhere in the world;
 
(b)           the industry in which the Business operates;
 
(c)           national or international political or social conditions,
including armed hostilities, national emergency or acts of war (whether or not
declared), sabotage or terrorism; military actions or any escalation or
worsening of any such acts of war (whether or not declared), sabotage or
terrorism, military actions or similar “force majeure” events;
 
(d)           natural disasters or “acts of God”;
 
(e)           changes in GAAP (or any other accounting standard applicable to
the Acquired Companies), any Applicable Law, Order, any Environmental Law or any
Competition Law (including, in each case, any interpretation thereof by any
applicable Governmental Entity);
 
(f)           any failure to meet any budgets, projections, forecasts or
predictions of financial performance or estimates of revenue, earnings, cash
flow or cash position, for any period (it being understood and agreed that the
underlying facts and circumstances that caused such failure that are not
otherwise excluded from the definition of a Material Adverse Effect may be taken
into account in determining whether there has been a Material Adverse Effect);
 
(g)           the taking of any action permitted or contemplated by this
Agreement necessary to consummate the transactions contemplated hereby (other
than the transactions contemplated by the Assignment and Assumption Agreement),
or taken at the request of Purchaser or its Affiliates, or the failure to take
any action if such action is prohibited by this Agreement; or
 
(h)           the negotiation, execution, announcement or performance of this
Agreement or the consummation of the transactions contemplated by this
Agreement, including the impact thereof on relationships, contractual or
otherwise, with customers, suppliers, partners, employees (including any
employee departures or labor union or labor organization activity),
 

 
5

--------------------------------------------------------------------------------

 



 
financing sources or regulators, or any communication by Purchaser or any of its
Affiliates of its plans or intentions (including in respect of employees) with
respect to the Acquired Companies, or any change resulting or arising from the
identity of, or any facts or circumstances relating to, Purchaser or its
Affiliates,
 
except, in the cases of the preceding clauses (a), (b), (c), (d) or (e), to the
extent that such changes, events, developments, or effects materially and
disproportionately affect the Business relative to other businesses in the
industry in which the Business operates.
 
“Net Working Capital” as of any date shall be calculated as (i) the collective
current assets of the Acquired Companies as of such date (excluding Cash and
Cash Equivalents to the extent included in combined current assets), plus (ii)
any Tax assets of the Acquired Companies as of such date not included in the
preceding clause (i), minus (iii) the collective current liabilities of the
Acquired Companies (excluding any amount included in Indebtedness to the extent
included in combined current liabilities) and minus (iv) any Tax liabilities of
the Acquired Companies as of such date not included in the preceding clause
(iii), in each case presented in a manner consistent with the illustrative
calculation of Net Working Capital set forth on Schedule 1.1(b) of the Parent
Disclosure Schedules.  For the avoidance of doubt, the calculation of Net
Working Capital shall take into account any outstanding Intercompany Accounts.
 
“Net Working Capital Adjustment Amount” shall mean the amount (positive or
negative) by which the Estimated Net Working Capital Amount exceeds or is less
than, as the case may be, the Net Working Capital Amount.
 
“Net Working Capital Amount” shall mean the Net Working Capital of the Acquired
Companies as of immediately prior to the Closing.
 
“Net Working Capital Deficit” shall mean the amount, if any, by which the
Reference Net Working Capital Amount exceeds the Net Working Capital Amount.
 
“Net Working Capital Surplus” shall mean the amount, if any, by which the Net
Working Capital Amount exceeds the Reference Net Working Capital Amount.
 
“Organizational Documents” shall mean, with respect to any corporation, its
articles or certificate of incorporation or memorandum or articles of
association and by-laws or documents of similar substance; with respect to any
limited liability company, its articles or certificate of organization,
formation or association and its operating agreement or limited liability
company agreement or documents of similar substance; with respect to any limited
partnership, its certificate of limited partnership and partnership agreement or
documents of similar substance; and with respect to any other entity, documents
of similar substance to any of the foregoing.
 
“Parent Disclosure Schedules” shall mean the schedules setting forth disclosures
of Parent, or qualifications or exceptions to, any of Parent’s representations
and warranties set forth in Article III delivered by Parent to Purchaser
simultaneously with the execution and delivery of this Agreement.
 
“Payoff Letters” shall mean, with respect to each item of Indebtedness pursuant
to clauses (i), (ii), (iii), or (v) of the definition of Indebtedness, a pay-off
letter from the other party
 

 
6

--------------------------------------------------------------------------------

 



 
or parties setting forth its or their agreement to accept the payment set forth
therein in full satisfaction of any and all obligations arising under or with
respect to the satisfaction of such Indebtedness as of the Closing Date and to
release the Acquired Companies and their respective properties from any
Encumbrances related thereto.
 
“Permitted Encumbrances” shall mean (i) any statutory Encumbrances for Taxes,
assessments and other governmental charges not yet due and payable or due but
not delinquent or being contested in good faith by appropriate proceedings and
for which appropriate reserves have been established on the Financial
Statements; (ii) any mechanics’, workmen’s, repairmen’s, warehousemen’s,
carriers’ or other like liens for amounts (x) that are not yet payable or due or
(y) were incurred in the ordinary course of business and are being contested in
good faith by appropriate proceedings and for which appropriate reserves have
been established on the Financial Statements; (iii) solely with respect to the
Leased Real Property, easements, rights of way or other similar matters or
restrictions or exclusions that would be shown by a current title report or
other similar report and which individually or in the aggregate do not
materially interfere with the use or possession thereof by the Acquired
Companies; (iv) with respect to equity securities, transfer restrictions under
state or federal securities laws; (v) zoning, planning and other similar
limitations and restrictions and all rights of any Government Entity to regulate
the Leased Real Property that are not violated by the current use or occupancy
of such Leased Real Property; and (vi) solely with respect to the Leased Real
Property, any condition or other matter, if any, that may be shown or disclosed
by a current and accurate survey or physical inspection that would not be
reasonably likely to materially adversely affect the operation of the Business
at such location as the Business is currently being conducted at such location
(clauses (i) through (vi) are collectively referred to herein as “Permitted
Encumbrances”).
 
“Person” shall mean any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
governmental or regulatory body or other entity.
 
“Purchaser Disclosure Schedules” shall mean the schedules setting forth
disclosures of Purchaser, or qualifications or exceptions to, any of Purchaser’s
representations and warranties set forth in Article IV delivered by Purchaser to
Parent simultaneously with the execution and delivery of this Agreement.
 
“Reference Net Working Capital Amount” shall mean Zero Dollars ($0.00).
 
“Representatives” shall mean, with respect to any Person, such Person’s
authorized directors, officers, members, partners, employees, accountants,
counsel, investment bankers and consultants.
 
“Restricted Cash” shall mean all cash not freely usable by the Acquired
Companies because it is subject to express contractual restrictions or
limitations on use or distribution by law or contract, other than express
contractual restrictions on dividends.
 
“Subsidiaries” shall mean, with respect to any Person, any and all corporations,
partnerships, limited liability companies and other entities with respect to
which such Person, directly or indirectly, (i) owns, if such entity is a
corporation, more than 50% of the securities
 

 
7

--------------------------------------------------------------------------------

 



 
having the power to elect members of the board of directors or similar body
governing the affairs of such corporation or (ii) owns, if such entity is a
partnership, limited liability company, or other entity, more than 50% of the
partnership or other similar ownership interests thereof.
 
“Tax Returns” shall mean all returns, reports, forms, declarations, statements,
claims for refund, information returns or other documents, including any
attachment thereto or supplement or amendment thereof, furnished or required to
be furnished to a Governmental Entity relating to Taxes.
 
“Taxes” shall mean all United States or non-United States taxes or similar
charges of any kind whatsoever, including but not limited to income, corporate
income, gross receipts, windfall profits, value added, severance, property,
production, sales, use, license, franchise, employment, withholding, excise,
transfer (including real property transfer or gains), stamp, customs, duties,
documentary, filing and recordation taxes or similar taxes, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties.
 
“Transition Services Agreement” shall mean an agreement for the provision of
transition services in substantially the form set forth on Exhibit C.
 
SECTION 1.2.                           Other Terms.  In addition to the terms
defined in Section 1.1, below is a list of terms defined elsewhere in this
Agreement.
 
Term                                                                                                                                                                           Section
 
“Action”                                                                                            
Section 5.1(a)
“Affiliate
Contracts”                                                                                            
Section 3.19
“Agreed
Principles”                                                                                            
Section 2.5
“Agreement”                                                                                            
Preamble
“Applicable Employee Benefits
Law”                                                                                            
Section 3.16(a)
“Assumption
Period”                                                                                            
Section 6.4(b)
“Benefit
Plan”                                                                                            
Section 3.16(a)
“Business”                                                                                            
Recitals
“Closing”                                                                                            
Section 2.3
“Closing
Date”                                                                                            
Section 2.3
“Closing Date Balance
Sheet”                                                                                            
Section 2.6(a)(i)
“Company”                                                                                            
Recitals
“Company
Interests”                                                                                            
Recitals
“Conclusive Closing Date Balance
Sheet”                                                                                            
Section 2.6(c)
“Conclusive
Statement                                                                                            
Section 2.6(c)
“Continuing Confidentiality
Agreement                                                                                            
Section 2.4(a)(vii)
“Consents and
Approvals”                                                                                            
Section 4.7
“De Minimis Claim
Amount”                                                                                            
Section 6.5(b)
“Dispute
Notice”                                                                                            
Section 2.6(b)
“Estimated Purchase
Price”                                                                                            
Section 2.2
“Estimated
Statement”                                                                                            
Section 2.5
“Financial
Statements”                                                                                            
Section 3.6(a)
“Fundamental
Representations”                                                                                            
Section 6.1(a)
“Group
Employees”                                                                                            
Section 3.16(a)


 
8

--------------------------------------------------------------------------------

 


“Group
Entity”                                                                                            
Recitals
“Group
Policies”                                                                                            
Section 3.18
“Indemnified
Employee”                                                                                            
Section 5.1(a)
“Indemnified
Party”                                                                                            
Section 6.3(a)
“Indemnifying
Party”                                                                                            
Section 6.3(a)
“Indemnity
Cap”                                                                                            
Section 6.5(c)
“Initial
Statement”                                                                                            
Section 2.6(a)(ii)
“Intellectual
Property”                                                                                            
Section 3.14
“Interests”                                                                                            
Recitals
“Leased Real
Property”                                                                                            
Section 3.8(a)
“Material
Contracts”                                                                                            
Section 3.11(a)
“Neutral
Auditor”                                                                                            
Section 2.6(c)
“Notice of
Claim”                                                                                            
Section 6.4(a)
“Notice of Direct
Claim”                                                                                            
Section 6.3(a)
“Notice of Third Party
Claim”                                                                                            
Section 6.4(a)
“Order”                                                                                            
Section 3.3
“Other
Claim”                                                                                            
Section 6.4(b)
“Parent”                                                                                            
Preamble
“Parent Consents and
Approvals”                                                                                            
Section 3.12
“Parent Fundamental
Representations”                                                                                            
Section 6.1(a)
“Parent
Indemnitee”                                                                                            
Section 6.2(b)
“Parties”                                                                                            
Preamble
“Pension
Plans”                                                                                            
Section 3.16(b)
“Purchase
Price”                                                                                            
Section 2.2
“Purchase Price
Allocation”                                                                                            
Section 2.8
“Purchaser Price
Apportionment”                                                                                            
Section 2.8
“Purchaser”                                                                                            
Preamble
“Purchaser Consents and
Approvals”                                                                                            
Section 4.7
“Purchaser Fundamental
Representations”                                                                                            
Section 6.1(a)
“Purchaser
Indemnitee”                                                                                            
Section 6.2(a)
“Representation
Letter”                                                                                            
Section 5.12
“Resolution
Period”                                                                                            
Section 2.6(b)
“Retained
Remedy”                                                                                            
Section 6.9
“Securities
Act”                                                                                            
Section 4.5
“Tax Benefit
Amount”                                                                                            
Section 6.7(c)
“Tinet”                                                                                            
Section 3.6
“Tinet Assignment and Assumption
Agreement                                                                                            
Section 2.4(a)(viii)
“Third Party
Claim”                                                                                            
Section 6.4(b)
“Threshold”                                                                                            
Section 6.5(a)
“Transfer
Taxes”                                                                                            
Section 5.10
“Transferred Parent
Employees”                                                                                            
Section 5.13
“US
Entity”                                                                                            
Recitals
“US Entity
Interests”                                                                                            
Recitals
“Violation”                                                                                            
Section 3.3

 
SECTION 1.3.                           Other Provisions.  The following
provisions shall be applied wherever appropriate herein: (a) “herein,” “hereby,”
“hereunder,” “hereof” and other equivalent words
 

 
9

--------------------------------------------------------------------------------

 



 
shall refer to this Agreement as an entirety and not solely to the particular
portion of this Agreement in which any such word is used; (b) all definitions
set forth herein shall be deemed applicable whether the words defined are used
herein in the singular or the plural; (c) wherever used herein, any pronoun or
pronouns shall be deemed to include both the singular and plural and to cover
all genders; (d) all accounting terms not specifically defined herein shall be
construed in accordance with GAAP; (e) this Agreement shall be deemed to have
been jointly drafted by the Parties and this Agreement shall not be construed
against any party as the principal draftsperson hereof or thereof; (f) any
references herein to a particular Section, Article, Exhibit or Schedule means a
Section or Article of, or an Exhibit or Schedule to, this Agreement unless
another agreement is specified; (g) all references or citations in this
Agreement to statutes or regulations or statutory or regulatory provisions
shall, when the context requires, be considered references or citations to such
statutes, regulations, or provisions directly or indirectly superseding such
statutes, regulations, or provisions referenced or cited; (h) the Exhibits and
Schedules attached hereto are incorporated herein by reference and shall be
considered part of this Agreement; (i) the headings in this Agreement are for
convenience of identification only and are not intended to describe, interpret,
define or limit the scope, extent, or intent of the Agreement or any provision
hereof; (j) the word “including” or any variation thereof means including,
without limitation; (k) the parties intend that each representation, warranty,
covenant and agreement contained herein shall have independent significance,
such that, if there is a breach of or inaccuracy in any representation or
contained herein or a breach or non-fulfillment of any covenant or agreement
contained herein, the fact that there exists another representation, warranty,
covenant or agreement relating to the same subject matter (regardless of the
relative levels of specificity) which has not been breached and for which there
is no inaccuracy or non-fulfillment shall not detract from or mitigate the fact
that there is a breach or non-fulfillment of or inaccuracy in the
first-referenced representation, warranty, covenant or agreement; and (l) unless
otherwise indicated, all dollar amounts referred to in this Agreement are
expressed in U.S. dollars.  A document or item shall only be deemed to have been
“made available” to Purchaser to the extent it has been included in the Data
Room Contents not less than two (2) Business Days prior to the Closing Date.
 
ARTICLE II
PURCHASE AND SALE OF INTERESTS
 
SECTION 2.1.                           Purchase and Sale of Interests.  Upon the
terms and subject to the conditions of this Agreement, at the Closing, Purchaser
agrees to purchase from Parent, and Parent agrees to sell or cause to be sold to
Purchaser, the Interests, free and clear of all Encumbrances, except for any
transfer restrictions arising under any applicable securities laws, in exchange
for the payment of the Purchase Price in cash to Parent.  Payment for such
Interests will be made at the Closing by wire transfer of immediately available
funds to Parent to an account or accounts designated by Parent.
 
SECTION 2.2.                           Purchase Price.  The consideration to be
paid by Purchaser in respect of the purchase of the Interests shall be an amount
in cash equal to: (a) $52.5 million (the “Enterprise Amount”); plus (b) the
Estimated Cash and Cash Equivalents, if any; less (c) the Estimated Closing
Indebtedness, if any; and plus (d) the Estimated Net Working Capital Surplus, if
any, or less the Estimated Net Working Capital Deficit, if any (the sum of
which, the
 

 
10

--------------------------------------------------------------------------------

 



 
“Estimated Purchase Price,” shall be paid at Closing); which sum shall be
subject to adjustment pursuant to Section 2.7 (as adjusted, the “Purchase
Price”).
 
SECTION 2.3.                           Closing.  Subject to the delivery of the
items specified in Section 2.4, the closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place (a) on the date hereof at the
offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New
York 10017 at 10:00 a.m., New York time or (b) at such other place and time as
the Parties may mutually agree in writing (the date on which the Closing occurs,
the “Closing Date”).
 
SECTION 2.4.                           Closing Deliveries; Payment.  (a)  At the
Closing, Parent shall deliver, or cause to be delivered, to Purchaser the
following:
 
(i)    all of the Interests to be transferred hereunder;
 
(ii)           the Assignment and Assumption Agreement;
 
(iii)          the Commercial Services Agreement;
 
(iv)          the Transition Services Agreement;
 
(v)           written resignations of each director and officer (or equivalent)
of the Acquired Companies requested by Purchaser;
 
(vi)          the Payoff Letters, together with termination statements or other
documents necessary to terminate any Encumbrances in connection with such
Indebtedness;
 
(vii)         a confidentiality agreement in the form of Exhibit D attached
hereto (the “Continuing Confidentiality Agreement”); and
 
(viii)        an assignment and assumption agreement in the form of Exhibit E
attached hereto (the “Tinet Assignment and Assumption Agreement”).
 
(b)           Purchaser shall deliver, or cause to be delivered, to Parent the
following:
 
(i)            the Estimated Purchase Price, paid by wire transfer of
immediately available funds to the accounts designated by Parent;
 
(ii)           the Commercial Services Agreement;
 
(iii)          the Transition Services Agreement; and
 
(iv)          the Continuing Confidentiality Agreement.
 
SECTION 2.5.                           Estimated Adjustment Amount.  Parent has
prepared in good faith and delivered to Purchaser a statement (the “Estimated
Statement”) setting forth the (A) the Estimated Cash and Cash Equivalents, (B)
the Estimated Closing Indebtedness, (C) the Estimated Net Working Capital
Amount, and (D) the Estimated Net Working Capital Deficit, if
 

 
11

--------------------------------------------------------------------------------

 



 
any, or the Estimated Net Working Capital Surplus, if any.  The Estimated
Statement has been prepared in accordance with the principles set forth in
Schedule 2.5 of the Parent Disclosure Schedules (the “Agreed Principles”) and
the definitions of the terms Cash and Cash Equivalents, Closing Indebtedness and
Net Working Capital.
 
SECTION 2.6.                           Post-Closing Adjustment.  (a)  As
promptly as practicable, but in no event later than one hundred twenty (120)
days following the Closing Date, Purchaser shall prepare in good faith and
deliver to Parent:
 
(i)           an unaudited, consolidated balance sheet of the Acquired Companies
as of immediately prior to the Closing (the “Closing Date Balance Sheet”),
prepared in accordance with the same principles and procedures used in
preparation of the Financial Statements and with the assistance of Purchaser’s
accountants; and
 
(ii)           a statement (the “Initial Statement”) setting forth Purchaser’s
calculation of (A) the Cash and Cash Equivalents, (B) the Cash and Cash
Equivalents Adjustment Amount, if any, (C) the Closing Indebtedness, (D) the
Closing Indebtedness Adjustment, if any, (E) the Net Working Capital Amount, and
(F) the Net Working Capital Adjustment Amount, if any, each as of immediately
prior to the Closing, and prepared in accordance with the Agreed Principles and
the definitions of the terms Cash and Cash Equivalents, Closing Indebtedness and
Net Working Capital.
 
In the event Parent or any of its Subsidiaries does not provide any papers or
documents requested by Purchaser or any of its Representatives pursuant to
Section 2.6(b) within five (5) days of the request therefor (or such shorter
period as may remain in the one hundred twenty (120) day period referred to in
this Section 2.6(a)), such one hundred twenty (120) day period will be extended
by one (1) day for each additional day required for Parent or any of its
Subsidiaries to fully respond to such request).
 
(b)           Each of Parent and Purchaser will, and will or cause its
Subsidiaries to, provide the other Party and its Representatives with reasonable
access to any of the personnel, property and facilities and the books and
records of it and its Subsidiaries for purposes of their preparation and review
of the Closing Date Balance Sheet and the Initial Statement.  Each Party will,
and will cause its Subsidiaries to, cooperate reasonably with the other Party
and its Representatives in connection with such preparation and review,
including providing on a timely basis all other reasonable information necessary
or useful in connection with the preparation and review of the Closing Date
Balance Sheet and the Initial Statement as is requested by the other Party or
its Representatives.  Parent may dispute the Closing Date Balance Sheet and/or
the Initial Statement by delivery of written notice thereof (a “Dispute Notice”)
within sixty (60) calendar days following the receipt by Parent of the Closing
Date Balance Sheet and the Initial Statement.  The Dispute Notice shall set
forth in reasonable detail all items disputed by Parent, together with Parent’s
proposed changes thereto, including an explanation in reasonable detail of the
basis on which Parent proposes such changes.  If (i) by written notice to
Purchaser, Parent accepts the Closing Date Balance Sheet and the Initial
Statement or (ii) Parent fails to deliver a Dispute Notice within the prescribed
sixty (60)-day period (provided that, in the event Purchaser
 

 
12

--------------------------------------------------------------------------------

 



 
or any of the Acquired Companies does not provide any papers or documents
requested by Parent or any of its Representatives within five (5) days of
request therefor (or such shorter period as may remain in such 60-day period),
such 60-day period will be extended by one (1) day for each additional day
required for Purchaser or any of the Acquired Companies to fully respond to such
request), the Closing Date Balance Sheet and the Initial Statement delivered by
Purchaser shall become final and binding as of the date on which the earlier of
the foregoing events occurs.  If a Dispute Notice is timely delivered to
Purchaser, then Purchaser and Parent shall, during the thirty (30) days
immediately following receipt of the Dispute Notice by Purchaser (the
“Resolution Period”), cooperate and negotiate in good faith to resolve their
differences with respect to the Closing Date Balance Sheet and/or the Initial
Statement or of any element thereof.  Any resolution by Purchaser and Parent
during the Resolution Period as to any disputed amounts will be final, binding
and conclusive.
 
(c)           If Purchaser and Parent do not resolve all disputed items on the
Closing Date Balance Sheet and the Initial Statement by the end of the
Resolution Period, then Purchaser and Parent shall submit all items remaining in
dispute within thirty (30) days after the expiration of the Resolution Period to
KPMG  LLP (or, if such firm is unable or unwilling to act, another nationally
recognized accounting firm as shall be agreed upon in writing by Purchaser and
Parent that is not the independent auditor for either of Purchaser or Parent and
is otherwise neutral and impartial (or, if the parties cannot agree, to such a
firm selected by the American Arbitration Association)) (the “Neutral Auditor”)
for resolution.  The Neutral Auditor shall act as an expert and not an
arbitrator and shall determine only those items in dispute.  Purchaser and
Parent shall cooperate with the Neutral Auditor and, subject to customary
confidentiality and indemnity agreements, provide the Neutral Auditor with
access to the books, records, personnel and Representatives of it and such other
information as such firm may require in order to render its determination.  All
fees and expenses of the Neutral Auditor relating to the work, if any, to be
performed by it in accordance with this Section 2.6(c) will be allocated between
Purchaser, on the one hand, and Parent, on the other hand, in the same
proportion that the aggregate amount of the disputed items so submitted to the
Neutral Auditor that is unsuccessfully disputed by each such party (as finally
determined by the Neutral Auditor) bears to the total amount of such disputed
items so submitted.  Purchaser and Parent will each bear its own costs and
expenses in connection with the resolution of such dispute.  The Neutral Auditor
will deliver to Purchaser and Parent a written determination (such determination
to include a work sheet setting forth all material calculations used in arriving
at such determination and to be based solely on information provided to the
Neutral Auditor by Purchaser and Parent) of the disputed items within 45
calendar days of receipt of the disputed items, which determination will be
final, binding and conclusive.  Notwithstanding the foregoing, the Neutral
Auditor shall not be permitted or authorized to determine an amount with respect
to any disputed item that is outside of the range between the amounts of such
disputed item as finally proposed by Purchaser, on the one hand, and Parent, on
the other hand.  The final, binding and conclusive Closing Date Balance Sheet
and statement of Cash and Cash Equivalents, Closing Indebtedness and Net Working
Capital, which either are agreed upon by Purchaser and Parent or are determined
by the Neutral Auditor in accordance with this Section 2.6(c), will be the
“Conclusive Closing Date Balance Sheet” and the “Conclusive Statement”,
respectively.  In the event that either Purchaser or Parent fails to submit a
statement regarding any items remaining in dispute within the time determined by
the Neutral Auditor, then the Neutral Auditor shall render a decision based
solely on the evidence timely submitted to the Neutral Auditor by Purchaser or
Parent, as applicable.
 

 
13

--------------------------------------------------------------------------------

 



 
SECTION 2.7.                           Adjustments to Purchase
Price.  (a)  Without duplication of Section 2.7(b) and Section 2.7(c), in the
event that (x) the Estimated Cash and Cash Equivalents exceeds the Actual Cash
and Cash Equivalents, then Parent shall deliver to Purchaser an amount in cash
equal to such excess, or (y) the Actual Cash and Cash Equivalents exceeds the
Estimated Cash and Cash Equivalents, then Purchaser shall deliver to Parent an
amount in cash equal to such excess.
 
(b)           Without duplication of Section 2.7(a) and Section 2.7(c), in the
event that (x) the Estimated Closing Indebtedness exceeds the Actual Closing
Indebtedness, then Purchaser shall deliver to Parent an amount in cash equal to
such excess, or (y) the Actual Closing Indebtedness exceeds the Estimated
Closing Indebtedness, then Parent shall deliver to Purchaser an amount in cash
equal to such excess.
 
(c)           Without duplication of Section 2.7(a) and Section 2.7(b), in the
event that (x) the Estimated Net Working Capital Amount exceeds the Actual Net
Working Capital Amount, then Parent shall deliver to Purchaser an amount in cash
equal to such excess, or (y) the Actual Net Working Capital Amount exceeds the
Estimated Net Working Capital Amount, then Purchaser shall deliver to Parent an
amount in cash equal to such excess.
 
(d)           The parties agree that the aggregate amount of payments required
to be made by this Section 2.7 shall be netted against each other and that such
netted payment will be made no later than the fifth Business Day following the
date on which Purchaser and Parent agree to, or the Neutral Auditor determines
in accordance with Section 2.6(c), the Conclusive Closing Date Balance Sheet and
Conclusive Statement.
 
(e)           All payments required to be made pursuant to this Section 2.7
shall be payable by wire transfer of immediately available funds in U.S. dollars
to an account or accounts designated by the Party entitled to receive such
payment.
 
(f)           Purchaser and Parent agree to treat, and to cause their respective
Affiliates to treat, for all Tax purposes, any payment made under this Section
2.7, to the maximum extent permitted by Applicable Law, as an adjustment to the
Purchase Price.
 
SECTION 2.8.                           Purchase Price Allocation.  Purchaser and
Parent shall promptly and in good faith agree upon an allocation of the portions
of the Purchase Price paid by Purchaser to Parent in respect of the Acquired
Companies (the “Purchase Price Apportionment”); provided that the portion of the
Purchase Price allocated to the US Entity shall not exceed Five Million Dollars
($5,000,000).  The Parties agree that the portion of the Purchase Price (plus
any assumed liabilities properly included in purchase price for U.S. federal
income tax purposes) in respect of the Acquired Companies shall be allocated in
accordance with the rules under Section 1060 of the Code and the Treasury
Regulations promulgated thereunder (the “Purchase Price Allocation”).  The
Parties agree to act in accordance with the Purchase Price Allocation as
determined pursuant to this Section 2.8 in any relevant Tax Returns or filings,
including any forms or reports required to be filed pursuant to Section 1060 of
the Code, the Treasury Regulations promulgated thereunder or any provisions of
local, state and foreign law, and to cooperate in the preparation of any such
forms and to file such forms in the manner required by Applicable Law.  Within
thirty (30) days after the Closing Date (or at such time as otherwise
 

 
14

--------------------------------------------------------------------------------

 



 
mutually agreed to by the parties in writing), Purchaser shall prepare the
Purchase Price Allocation and deliver it to Parent for review and approval.  If
Parent and Purchaser have not mutually agreed to the Purchase Price Allocation
within sixty (60) days following Closing (or at such time as otherwise mutually
agreed to by the parties in writing), the matters in dispute between them shall
be referred to the Neutral Auditor whose determination shall be final and
binding upon the parties.  Any subsequent adjustments to the Purchase Price
shall be reflected in the Purchase Price Apportionment as an adjustment to the
Purchase Price paid for the Company Interests or the U.S. Entity Interests, as
applicable, to the extent the adjustment relates to the Company Interests or the
U.S. Entity Interests, as applicable. To the extent subsequent adjustments are
made to the portion of the Purchase Price in respect of the U.S. Entity
Interests, Parent shall make appropriate modifications to the Purchase Price
Allocation to take into account such adjustments subject to review by Purchaser.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Except as set forth in the Parent Disclosure Schedules, Parent represents and
warrants to Purchaser as follows:
 
SECTION 3.1.                           Organization; Qualification.  Parent is
duly organized, validly existing and in good standing (with respect to
jurisdictions that recognize the concept of good standing or a similar local
concept) under the laws of Delaware, except where the failure to be so
organized, existing and in good standing would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect.  Each of the
Acquired Companies is duly organized, validly existing and in good standing
(with respect to jurisdictions that recognize the concept of good standing or a
similar local concept) under the laws of the jurisdiction of its incorporation
or organization, has all requisite corporate or similar power and authority to
own, lease and operate its assets and properties and to conduct its business
substantially as presently conducted and is qualified to do business and in good
standing as a foreign corporation or other legal entity in each jurisdiction
(with respect to such jurisdictions that recognize the concept of such
qualifications or good standing) where the ownership, leasing or operation of
its properties and assets or the conduct of the Business requires such
qualification, except where the failure to be so organized, existing and in good
standing or to have such requisite corporate or similar power and authority or
to be so qualified would not, individually or in the aggregate, be reasonably
likely to have a Material Adverse Effect.
 
SECTION 3.2.                           Authority; Binding Obligation.  Parent
has all requisite corporate power and authority and has taken all corporate
action necessary to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery and performance by Parent of this Agreement and the
consummation by Parent of the transactions contemplated hereby has been duly and
validly authorized by all requisite corporate action on the part of Parent, and
no other corporate proceedings or approvals on the part of Parent are necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by Parent and,
assuming the due authorization, execution and delivery of this Agreement by
Purchaser, constitutes the legal, valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer,
 

 
15

--------------------------------------------------------------------------------

 



 
reorganization, moratorium and similar Applicable Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles,
whether considered in a proceeding in equity or at law.
 
SECTION 3.3.                           Non-Contravention.  The execution,
delivery and performance of this Agreement by Parent does not, and the
consummation of the transactions contemplated herein will not, constitute or
result in (a) any breach or violation of the Organizational Documents of any of
Parent or the Acquired Companies, (b) the creation of any Encumbrance (other
than Permitted Encumbrances) upon the properties or assets of any of the
Acquired Companies, (c) any breach or violation of or default under, or
constitute or give rise to a termination (or right of termination) of, creation,
cancellation or acceleration of any obligation or loss of any benefit under (any
such breach, violation, default, termination or right of termination, creation,
cancellation or acceleration is referred to herein as a “Violation”), any
Material Contract, or (d) any Violation of any Applicable Law, Environmental Law
or Competition Law or governmental permit or license or any judgment,
injunction, order, decree or other restriction of any court or Governmental
Entity having competent jurisdiction (“Order”) to which any Acquired Company is
subject or a Violation of any Governmental Authorization (in each case, assuming
the receipt and effectiveness of, and the compliance with, all Consents and
Approvals), (e) any revocation, cancellation, suspension, impairment,
forfeiture, nonrenewal, amendment, modification or other change of any
Governmental Authorization except, in the case of clauses (b), (c), (d) or (e)
above, for any such Violations or creation of Encumbrances that would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.
 
SECTION 3.4.                           Title to the Interests.  (a)  The Company
Interests are owned by Parent and US Entity as set forth in Schedule 3.4(a) of
the Parent Disclosure Schedules, free and clear of any Encumbrances (other than
(i) such Encumbrances which were incurred by Purchaser or which Purchaser caused
to be incurred as a result of the transactions contemplated by this Agreement
and (ii) Permitted Encumbrances).  The Company Interests being acquired from
Parent and US Entity represent 100% of the issued and outstanding equity
interests in the Company.  There is no option, warrant, purchase right,
commitment, undertaking, Contract or understanding of any kind (other than this
Agreement) that could, directly or indirectly, restrict the transfer of, or
otherwise restrict the voting, dividend rights, sale or other disposition of the
Company Interests.
 
(b)           The US Entity Interests are owned by Parent as set forth in
Schedule 3.4(b) of the Parent Disclosure Schedules, free and clear of any
Encumbrances (other than (i) such Encumbrances which were incurred by Purchaser
or which Purchaser caused to be incurred as a result of the transactions
contemplated by this Agreement and (ii) Permitted Encumbrances).  The US Entity
Interests being acquired from Parent represent 100% of the issued and
outstanding equity interests in US Entity.  There is no option, warrant,
purchase right, commitment, undertaking, Contract or understanding of any kind
(other than this Agreement) that could, directly or indirectly, restrict the
transfer of, or otherwise restrict the voting, dividend rights, sale or other
disposition of the US Entity Interests.
 
SECTION 3.5.                           Capitalization;
Subsidiaries.  (a)  Parent and US Entity are the direct owners, holders of
record, and beneficial owners of the Company Interests.  The Company Interests
constitute all of the issued and outstanding equity interests in the Company,
and no
 

 
16

--------------------------------------------------------------------------------

 



 
shares of capital stock or other equity interests of the Company have been
reserved for issuance upon exercise of outstanding options, warrants or other
similar purchase rights.  The Company Interests have been duly authorized and
validly issued and are fully paid and nonassessable.  Except as provided for in
the Organizational Documents of the Company, there are no preemptive or other
outstanding rights, options, warrants, conversion rights, stock appreciation
rights, redemption rights, agreements, arrangements or commitments to issue or
sell any shares of capital stock or other securities of the Company or any
securities or obligations convertible or exchangeable into or exercisable for,
or giving any Person a right to subscribe for or acquire, any securities of the
Company, and no securities or obligations evidencing such rights will be
authorized, issued or outstanding.  The Company will not have outstanding any
bonds, debentures, notes or other obligations giving the holders of which the
right to vote (or convertible into or exercisable for securities having the
right to vote) with the holders of equity interests of the Company on any
matter.
 
(b)           Parent is the direct owner, holder of record, and beneficial owner
of the US Entity Interests.  The US Entity Interests constitute all of the
issued and outstanding equity interests in US Entity, and no shares of capital
stock or other equity interests of US Entity have been reserved for issuance
upon exercise of outstanding options, warrants or other similar purchase
rights.  The US Entity Interests have been duly authorized and validly issued
and are fully paid and nonassessable.  Except as provided for in the
Organizational Documents of US Entity, there are no preemptive or other
outstanding rights, options, warrants, conversion rights, stock appreciation
rights, redemption rights, agreements, arrangements or commitments to issue or
sell any shares of capital stock or other securities of US Entity or any
securities or obligations convertible or exchangeable into or exercisable for,
or giving any Person a right to subscribe for or acquire, any securities of US
Entity, and no securities or obligations evidencing such rights will be
authorized, issued or outstanding.  US Entity will not have outstanding any
bonds, debentures, notes or other obligations giving the holders of which the
right to vote (or convertible into or exercisable for securities having the
right to vote) with the holders of equity interests of US Entity on any matter.
 
(c)           Schedule 3.5(c) of the Parent Disclosure Schedules sets forth,
with respect to each Group Entity, (i) its name and jurisdiction of
incorporation or formation, (ii) the number of its issued and outstanding shares
of capital stock or other equity interests and (iii) the owner of such shares of
capital stock or other equity interests.  Except for the shares of capital stock
or other equity interests listed on Schedule 3.5(c), there are no issued and
outstanding equity interests in any Group Entity.  All of the shares of capital
stock or other equity interests listed on Schedule 3.5(c) have been duly
authorized and validly issued and are fully paid and nonassessable and are owned
are owned, beneficially and of record, by the Company or another Group Entity
free and clear of any Encumbrances other than transfer restrictions under
applicable securities laws.  Except as provided for in the Organizational
Documents of the Group Entities, there are no preemptive or other outstanding
rights, options, warrants, conversion rights, stock appreciation rights,
redemption rights, agreements, arrangements or commitments to issue or sell any
shares of capital stock or other securities of any Group Entity or any
securities or obligations convertible or exchangeable into or exercisable for,
or giving any Person a right to subscribe for or acquire, any securities of any
Group Entity, and no securities or obligations evidencing such rights will be
authorized, issued or outstanding.  No Group Entity will have outstanding any
bonds, debentures, notes or other obligations giving the holders of which the
 

 
17

--------------------------------------------------------------------------------

 



 
right to vote (or convertible into or exercisable for securities having the
right to vote) with the holders of equity interests of such Group Entity on any
matter.
 
(d)           None of the Interests and none of the capital stock or other
equity interests of any of the Group Entities was issued in violation of any
preemptive or other similar rights or in violation of any material federal,
state or foreign security Laws.  None of the Acquired Companies is subject to
any obligation, on a contingent basis or otherwise, to issue, sell or otherwise
cause to become outstanding, or to acquire, repurchase, retire or redeem, or to
register, any Company Interests, US Entity Interests, capital stock or other
equity interests nor does any Acquired Company have any profit sharing, phantom
stock or similar rights with respect to the capital stock or other equity
interests of any Acquired Company.  There are no Contracts to which Parent or
any Acquired Company is a party or, to the Knowledge of Parent, any other Person
is a party giving any Person the right to receive from any Acquired Company any
benefits or rights similar to any benefits or rights enjoyed by or accruing to
the benefit of the holders of any capital stock or other equity interests of any
Acquired Company (solely in their capacity as such holder).  There are no voting
trusts, proxies or other Contracts with respect to the voting of any capital
stock or other equity interests of any of the Acquired Companies.
 
(e)           Other than the Group Entities listed on Schedule 3.5(b), the
Company does not have any Subsidiaries or own any equity interests in any other
Person.
 
(f)           The US Entity does not have any Subsidiaries or own any equity
interests in any other Person.
 
SECTION 3.6.                           Financial Statements;
Liabilities.  (a)  Schedule 3.6(a) of the Parent Disclosure Schedules contains a
true and complete copy of (i) the audited balance sheets and statements of
operations, equity and cash flows of Tinet S.p.A. (“Tinet”), a corporation
organized under the laws of Italy and an indirect, wholly-owned subsidiary of
Parent, as of and for the fiscal year ended December 31, 2012 (the “Financial
Statements”) and (ii) the unaudited balance sheet of the Company at December 31,
2012 (the “Unaudited Financial Statements”). The Financial Statements have been
prepared in accordance with GAAP, as at the dates and for the periods presented
(except as may be stated therein or in the notes thereto), consistently applied
by Tinet, and except as set forth on the Financial Statements fairly present, in
all material respects, the financial condition and results of operations of
Tinet as of the date thereof.  The Unaudited Financial Statements fairly
represent in all material respects the financial condition of the Company as of
December 31, 2012 (subject to the absence of footnote disclosures and other
presentation items) and have been prepared from and are in accordance with the
books and records of the Company and U.S. GAAP.
 
(b)           None of the Acquired Companies has any Liabilities of a type
required by GAAP to be set forth on a balance sheet, other than Liabilities (i)
disclosed in the balance sheet included in the Unaudited Financial Statements,
(ii) set forth in Schedule 3.6(b) of the Parent Disclosure Schedules, (iii)
incurred since December 31, 2012 in the ordinary course of business, (iv)
incurred in connection with this Agreement or the transactions contemplated
hereby or (v) that would not, individually or in the aggregate, be reasonably
likely to have a Material Adverse Effect.
 

 
18

--------------------------------------------------------------------------------

 



 
SECTION 3.7.                           Absence of Certain Changes or
Events.  Except as may be contemplated by this Agreement and as set forth in
Schedule 3.7 of the Parent Disclosure Schedules, (a) as of the date of this
Agreement and since December 31, 2012, the Acquired Companies have in all
material respects conducted the Business substantially in the ordinary course
consistent with past practice, and (b) since December 31, 2012, there has not
been any effect, change or circumstance which has had a Material Adverse Effect.
 
SECTION 3.8.                           Real Property; Assets.  (a)  The Acquired
Companies lease or sublease all material real property and interests in land
necessary for the operation of the Business as currently operated (the “Leased
Real Property”).  Except as set forth in Schedule 3.8(a) of the Parent
Disclosure Schedules or as would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect, the Acquired Companies have
a valid and binding leasehold interest (or analogous property rights under
Applicable Law) in the Leased Real Property (subject to proper authorization and
execution of such lease by the other party and the application of any bankruptcy
or creditor’s rights laws) free and clear of any Encumbrances other than
Permitted Encumbrances.  The Acquired Companies do not own any real property.
 
(b)           None of the Acquired Companies is in default under any lease or
sublease with respect to any Leased Real Property, except defaults which,
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.
 
(c)           The Acquired Companies have good and marketable title to, or hold
by a valid and existing lease or license, all the material tangible personal
property assets used in the Business, free and clear of any Encumbrances other
than Permitted Encumbrances.
 
SECTION 3.9.                           Litigation and Claims.  Except as set
forth in Schedule 3.9 of the Parent Disclosure Schedules, there is no civil,
criminal or administrative action, suit, or proceeding (including any
arbitration), at law or in equity, pending or, to the Knowledge of Parent,
threatened against the Acquired Companies that, if adversely determined, would,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.  Subject to obtaining the Consents and Approvals, there are no
Orders of, or by, any Governmental Entity applicable any Acquired Company except
for such orders that would not, individually or in the aggregate, be reasonably
likely to have a Material Adverse Effect.
 
SECTION 3.10.                           Compliance with Law.  Except as set
forth in Schedule 3.10 of the Parent Disclosure Schedules or as would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect:
 
(i)           each Acquired Company is in material  compliance with each
Applicable Law and Governmental Authorization applicable to the conduct of the
Business as conducted on the date hereof; and
 
(ii)           the Acquired Companies hold all Governmental Authorizations that
are necessary for the Acquired Companies to own, lease, license or otherwise
hold, and to use and operate, their respective assets and properties and to
carry on the Business as now conducted in compliance with Applicable Law and any
applicable Orders.
 

 
19

--------------------------------------------------------------------------------

 



 
SECTION 3.11.                           Contracts.  (a)  Schedule 3.11(a) of the
Parent Disclosure Schedules sets forth, as of the date hereof, a list of the
following Contracts to which any Acquired Company is a party or by which their
respective assets are bound (the “Material Contracts”):
 
(i)           any Contract under which the remaining amounts to be paid or
received by any Acquired Company would reasonably be expected to exceed
$1,500,000 in any twelve-month period, other than any Contract with another
Acquired Company to document intercompany loans or arrangements;
 
(ii)           any collective bargaining agreements;
 
(iii)          all Contracts which relate to Indebtedness under which any
Acquired Company has outstanding obligations in excess of $200,000 owed by any
Acquired Company or the guarantee thereof;
 
(iv)          all Contracts under which any Acquired Company has guaranteed any
Liability or the obligations of any other Person (other another Acquired
Company) in excess of $150,000;
 
(v)           all Contracts containing covenants made by any Acquired Company
that materially limit or purport to limit the ability of any Acquired Company to
compete in any line of business or with any Person or in any geographic area or
sales channel;
 
(vi)          any Contract with a director, officer or employee of any Acquired
Company under which such director, officer or employee is to be paid more than
$350,000 per annum;
 
(vii)         any Contract with an unaffiliated third party with respect to any
partnership, limited liability company, joint venture or similar arrangements,
or any shareholders, voting or similar Contract to which any Acquired Company is
a party, by which any Acquired Company is bound or to which any Acquired Company
is subject;
 
(viii)        any Contract for the lease, sublease, sale, purchase or other
occupancy right with respect to real property that is still in effect and,
individually, could reasonably be expected to result in payments by any Acquired
Company in excess of $250,000 in any twelve-month period;
 
(ix)          any Contract that provides for the payment, increase or vesting of
any benefits or compensation in connection with the transactions contemplated by
this Agreement; or
 
(x)           any Contract that relates to any settlement of material disputes
or material litigation, other than (x) releases immaterial in nature or amount,
(y) settlement agreements for cash only (which has been paid) or (z) settlement
agreements under which the Acquired Companies do not have any continuing
material financial obligations or liabilities.
 

 
20

--------------------------------------------------------------------------------

 



 
(b)           Parent has made available to Purchaser complete and correct copies
of all written Material Contracts, together with all material amendments,
waivers or other changes thereto.  Except as, in each case, would not,
individually and in the aggregate, be reasonably likely to have a Material
Adverse Effect, (i) each Material Contract is in full force and effect and
constitutes the valid and binding obligation of the Acquired Company party
thereto and, to the Knowledge of Parent, of each other party or parties thereto,
except as limited by Applicable Laws affecting the enforcement of creditors’
rights generally or by general equitable principles, (ii) none of the Acquired
Companies are in material breach or default under any Material Contract, which
breach or default has not been waived, and (iii) to the Knowledge of Parent, no
other party to any Material Contract is in breach or default, and neither Parent
nor any Acquired Company has given or received written notice to or from any
Person relating to any such breach or default under any Material Contract that
has not been cured.  Since December 31, 2012, neither Parent nor any Acquired
Company has received any written or, to the Company’s Knowledge, oral notice or
advice of termination, acceleration, cancellation, nonrenewal or material
adverse price adjustment with respect to any Material Contract.
 
SECTION 3.12.                           Consents and Approvals.  Except (i) as
set forth in Schedule 3.12 of the Parent Disclosure Schedules (the “Parent
Consents and Approvals”) or (ii) under Competition Laws, no consents, waivers,
approvals, notices, reports or other filings are required to be made with or to,
or obtained from, any Governmental Entity (including any Governmental
Authorizations) or any other Person are required to be obtained by Parent or any
Acquired Company or their respective Affiliates in connection with the
execution, delivery and performance of, and the consummation of the transactions
contemplated by, this Agreement, except for such consents, waiver, approvals,
notices, reports, other filings or Governmental Authorizations where the failure
to make or obtain the same would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect.
 
SECTION 3.13.                           Tax Matters.  Except as set forth on
Schedule 3.13 of the Parent Disclosure Schedules:
 
(a)           Each Acquired Company has prepared and timely filed (including
pursuant to applicable extensions), or has had so prepared and filed on its
behalf, all material Tax Returns and has timely paid (or has had timely paid on
its behalf) all material Taxes whether or not shown as due and owing on such Tax
Returns, except in each case with respect to matters contested in good faith and
for which adequate reserves have been established in accordance with GAAP.  Each
Acquired Company has timely withheld and paid over to the appropriate
Governmental Entity all material Taxes that such Person was obligated to
withhold, including in connection with any amounts paid or owing, or any income
or gain allocated, to any current or former employee, shareholder, creditor,
member, independent contractor or any other Person, and has prepared and timely
filed the material information returns or reports required with respect thereto.
 
(b)           All Tax Returns filed by, with respect to or on behalf of each of
the Acquired Companies are accurate and complete in all material
respects.  Parent has made available to Purchaser complete and accurate copies
of all Income Tax Returns filed by or on behalf of any Acquired Company for each
of its Taxable years since May 2009.
 

 
21

--------------------------------------------------------------------------------

 



 
(c)           No Acquired Company is (i) currently the subject of a material Tax
audit, examination, or judicial or administrative proceeding or (ii) has
received any written notice indicating an intent to initiate an audit or other
review.  No claim concerning any material Tax liability any Acquired Company
(including under any indemnification or Tax sharing agreement or any applicable
Law and including any secondary liability) is pending or, to the Knowledge of
Parent, threatened.
 
(d)           No Acquired Company is or has been a party to or bound by, or has
any obligation to pay any other Person under, any material Tax sharing, Tax
allocation, or Tax indemnification agreement or similar Contract with any other
Person.  No Acquired Company has consented to extend the time, or is the
beneficiary of any extension of time, in which any Tax may be assessed or
collected by any Governmental Entity (other than any extension which is no
longer in effect).
 
(e)           No Acquired Company has consummated or participated in, and none
is currently participating in or a party to, any transaction which is or was a
“tax shelter” transaction as defined in Section 6662, 6011, 6111 or 6112 of the
Code or applicable Treasury Regulations.  No Acquired Company is or has been a
party to any “listed transaction”, as defined in Section 6707A(c)(2) of the Code
and Section 1.6011-4(b) of the Treasury Regulations.  No Acquired Company has
distributed the stock of another entity or has had its stock distributed by
another entity in a transaction occurring during the last two years that was
purported or intended to be governed in whole or in part by Section 355 or 361
of the Code.
 
(f)           No Acquired Company has taken any action that could have the
effect of deferring any Tax from a period (or portion thereof) ending on or
before the Closing Date to a period (or portion thereof) beginning after the
Closing Date.  No Acquired Company will be required to include any item of
income in, or exclude any material item of deduction from, Taxable income for
any Taxable period (or portion thereof) ending after the Closing Date as a
result of any (i) installment sale or open transaction disposition made on or
prior to the Closing Date, (ii) prepaid amount received on or prior to the
Closing Date, (iii) change in method of accounting for a Taxable period ending
on or before the Closing Date, (iv) “closing agreement”, within the meaning of
Code section 7121, or any comparable agreement under any provision of state,
local or foreign Tax Law, entered into on or before the Closing Date, (v)
intercompany transaction or excess loss account described in Treasury
Regulations under Code Section 1502 or any similar or analogous provision of
state, local or foreign Tax Law or (vi) election under Code Section 108(i).
 
(g)           The unpaid Taxes of the Company and its Subsidiaries as of
December 31, 2012 did not, as of that date, exceed the reserve for Tax
Liabilities (as distinguished from any reserve for deferred Taxes established to
reflect timing differences between book and Tax income) set forth on the Balance
Sheet.
 
(h)           No Acquired Company is a party to any Contract that has resulted
or could result in the payment of any amount to any Person that would be (i)
non-deductible under Code Section 280G or any similar or analogous provision of
state, local or foreign Tax Law (determined for this purpose without taking into
account whether such payment is considered
 

 
22

--------------------------------------------------------------------------------

 



 
reasonable compensation for services rendered) or (ii) subject to excise Tax
under Code Section 4999 or any similar or analogous provision of state, local or
foreign Tax Law.
 
(i)           No Acquired Company has received any letter ruling from the
Internal Revenue Service (or any comparable ruling from any other taxing
authority).
 
Notwithstanding any other representation or warranty in this Article III, this
Section 3.13 constitutes the sole and exclusive representations and warranties
provided with respect to all matters relating to Taxes of or with respect to any
Acquired Company.
 
SECTION 3.14.                           Intellectual Property.  Except as set
forth in Schedule 3.14 of the Parent Disclosure Schedules or as would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect, (a) the Acquired Companies will own, or have sufficient right to
use, all material patents, know-how, trade secrets, trademarks, trade names,
service marks, copyrights and other intellectual property rights (collectively,
the “Intellectual Property”) used in and necessary for the conduct of the
Business and (b) none of the Acquired Companies has received any written notice
of any pending claim that the conduct of the Business infringes or otherwise
violates upon the material Intellectual Property rights of any third-party.  To
the Knowledge of Parent, the conduct of the business of the Acquired Companies
as conducted as of the date of this Agreement does not infringe any valid
patents, trademarks, trade names, service marks, copyrights, trade secrets, or
other intellectual property right of other Persons.  To the Knowledge of Parent,
the consummation of the transactions contemplated hereby will not result in the
material loss or impairment of any Company Intellectual Property rights.
 
SECTION 3.15.                           Labor Matters.  Except as set forth on
Schedule 3.15 of the Parent Disclosure Schedules, (a) none of the Acquired
Companies is a party to or bound by any collective bargaining agreement, nor has
any of them experienced any strike or material grievance, claim of unfair labor
practices, or other collective bargaining dispute within the past two years, and
(b) to the Knowledge of Parent (i) there are no material disputes pending or
threatened between the any of the Acquired Companies and any of their employees
and (ii) there are no current union representation questions involving employees
of the Acquired Companies.
 
SECTION 3.16.                           Employee Benefits.  (a)  Schedule
3.16(a) of the Parent Disclosure Schedules sets forth all employee benefit and
compensation plans, contracts and arrangements, excluding Pension Plans,
covering the employees (the “Group Employees”) of the Acquired Companies (each,
a “Benefit Plan”).  Except as would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect, all Benefit Plans have been
maintained, funded and administered in accordance with their terms and comply in
all material respects with the Applicable Law of the jurisdiction in which the
relevant Group Employee is employed (“Applicable Employee Benefits Law”).
 
(b)           Schedule 3.16(b) of the Parent Disclosure Schedules sets forth all
material pension and post-retirement benefit plans arranged by the Acquired
Companies and covering the Group Employees (the “Pension Plans”).  Except as
would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect, all obligations of Parent with respect to such Pension
Plans comply in all material respects with Applicable Employee Benefit Law.
 

 
23

--------------------------------------------------------------------------------

 



 
(c)           The consummation of the transactions contemplated by this
Agreement will not result in any material increase in the amount of any benefit
or accelerate the vesting, timing, funding or payment of any benefit under the
Benefit Plans or Pension Plans.
 
SECTION 3.17.                           Environmental Matters.  (a)  Except as
set forth in Schedule 3.17 of the Parent Disclosure Schedules or as would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect:
 
(i)           to the Knowledge of Parent, each Acquired Company is, and at all
times that it has been directly or indirectly owned by Parent has been, in
compliance in all material respects with all Environmental Laws;
 
(ii)          solely in relation to the Business, Parent has received any
Environmental Claim, or written notice of any threatened Environmental Claim;
 
(iii)         neither Parent nor any Acquired Company has entered into, has
agreed to, or has been issued, any Order under any Environmental Law that would
interfere in any material respect with the ability of the Acquired Companies to
operate the Business as currently conducted; and
 
(iv)         neither Parent nor the Acquired Companies has disposed of, or
arranged to dispose of, any Hazardous Substances in a manner, or to a location
that would reasonably be expected to result in a material liability to any
Acquired Company under any Environmental Laws.
 
(b)           Notwithstanding any other representation or warranty in this
Article III, this Section 3.17 constitutes the sole and exclusive
representations and warranties provided with respect to all environmental
matters of or with respect to the Acquired Companies.
 
SECTION 3.18.                           Insurance.  Except as set forth in
Schedule 3.18 of the Parent Disclosure Schedules or as would not, individually
or in the aggregate, be reasonably likely to have a Material Adverse Effect, (i)
there is no claim pending under any material insurance policies maintained by
the Acquired Companies (the “Group Policies”) as to which coverage has been
denied by the insurer or as to which, after reviewing the information provided
with respect to such claim, the insurer has advised that it intends to deny
coverage; (ii) all premiums due and payable under the Group Policies have been
paid; (iii) the Group Policies are in full force and effect in accordance with
their terms; and (iv) neither Parent nor any of the Acquired Companies has
received any written notice of any pending or threatened cancellation with
respect to any of the Group Policies.
 
SECTION 3.19.                           Affiliate Contracts.  Except as set
forth on Schedule 3.19 of the Parent Disclosure Schedules, there are no
Contracts (other than employment Contracts, relocation agreements, reimbursement
agreements and other similar compensation agreements provided to Purchaser with
any Group Employee, Pension Plans, or Benefit Plans) between (i) any Acquired
Company, on one hand, and (ii) Parent or any Affiliate of Parent (other than the
Acquired Companies) or any officer or director of any Acquired Company or, to
the Knowledge of Parent, any Affiliate of them (other than the Company or the
Group Entities), on the other hand (collectively, the “Affiliate Contracts”).
 

 
24

--------------------------------------------------------------------------------

 



 
SECTION 3.20.                           Brokers and Finders.  Other than BMO
Capital Markets Corp., whose fees and expenses shall be paid by Parent, no
agent, broker, investment banker, financial advisor, finder, consultant or other
firm or Person engaged or retained by or on behalf of Parent or any Acquired
Company is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with any of the transactions
contemplated by this Agreement.
 
SECTION 3.21.                           No Other Representations or
Warranties.  Except for the representations and warranties contained in this
Article III, neither Parent, the Acquired Companies nor any of their respective
Affiliates, directors, officers, employees, subsidiaries, controlling persons,
agents or representatives or any other Person has made or makes any other
express or implied representation or warranty on behalf of Parent, the acquired
companies or their respective Affiliates, directors, officers, employees,
subsidiaries, controlling persons, agents or representatives or any other
Person. Purchaser, Parent, the Acquired Companies and their respective
Affiliates, directors, officers, employees, subsidiaries, controlling persons,
agents and representatives hereby acknowledge that no other statutory, express
or implied representation or warranty, whether written or oral, concerning the
Interests, the Business, assets or Liabilities of the acquired companies, the
execution, delivery or performance of, or transactions contemplated by, this
Agreement or any other matter, including any implied warranties of
merchantability and implied warranties of fitness for a particular purpose, is
made.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Except as set forth in the Purchaser Disclosure Schedules, Purchaser represents
and warrants to Parent as follows:
 
SECTION 4.1.                           Organization.  Purchaser is duly
organized, validly existing and in good standing (with respect to jurisdictions
that recognize the concept of good standing or a similar local concept) under
the laws of the jurisdiction of its incorporation or organization, except where
the failure to be so organized, existing and in good standing would not,
individually or in the aggregate, prevent, impair or delay the ability of
Purchaser to perform its obligations hereunder or consummate the transactions
contemplated by this Agreement.
 
SECTION 4.2.                           Authority; Binding Obligation.  Purchaser
has all requisite corporate or similar power and authority and has taken all
corporate or similar action necessary to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.  The execution, delivery and performance by Purchaser of this Agreement
and the consummation by it of the transactions contemplated hereby have been
duly and validly authorized by all requisite corporate action on the part
Purchaser, and no other corporate proceedings or approvals on the part of
Purchaser are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Purchaser and, assuming the due authorization, execution and
delivery of this Agreement by Parent, constitutes the legal, valid and binding
obligation of each Purchaser, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Applicable Laws of general applicability relating to or
affecting creditors’ rights and to general equity principles, whether considered
in a proceeding in equity or at law.
 

 
25

--------------------------------------------------------------------------------

 



 
SECTION 4.3.                           Non-Contravention.  The execution,
delivery and performance of this Agreement by Purchaser does not, and the
consummation of the transactions contemplated herein will not, (a) conflict with
or result in any breach or violation of the Organizational Documents of
Purchaser, (b) constitute or result in any Violation of a material Contract to
which Purchaser is a party, or (c) result in any Violation of any Applicable
Law, Competition Law, Environmental Law or applicable Order to which Purchaser
is subject or a Violation of any Governmental Authorization of Purchaser (in
each case, assuming the receipt and effectiveness of, and the compliance with,
all Consents and Approvals) except, in the case of clauses (b) or (c) above, for
any such Violations that would not, individually or in the aggregate, prevent,
impair or delay the ability of Purchaser to perform its obligations hereunder or
consummate the transactions contemplated by this Agreement.
 
SECTION 4.4.                           Financial Capability.  Purchaser has, and
at and following the Closing Purchaser shall have, the financial capability and
sufficient cash on hand to enable it to purchase the Interests on the terms and
conditions contemplated by this Agreement and to effect the Closing and all
other transactions contemplated by this Agreement, including to pay in full the
Purchase Price, all other amounts payable pursuant to the Agreement and all
related fees and expenses.
 
SECTION 4.5.                           Investment Purpose.  Purchaser is
purchasing the Interests for its own account, for investment purposes only and
not with a view to a distribution or resale thereof in violation of any federal
or state securities laws, and acknowledges that such Interests will not be
registered under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), or any state or non-U.S. Applicable Law of similar effect.  Purchaser has
not, directly or indirectly, offered the Interests to anyone or solicited any
offer to buy the Interests from anyone, in each case in a manner that would
require registration under the Securities Act.  Purchaser shall not sell,
convey, transfer or offer for sale any of the Interests, except in compliance
with the registration and other requirements of the Securities Act, applicable
state securities laws and other Applicable Laws or pursuant to an applicable
exemption therefrom.  Purchaser is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act.  Purchaser acknowledges that
it is informed as to the risks of the transactions contemplated hereby and of
ownership of the Interests.
 
SECTION 4.6.                           Investment Experience; Independent
Investigation.  Purchaser is an informed and sophisticated purchaser that is,
and has engaged expert advisers that are, experienced in and capable of
evaluating the Business and the Acquired Companies and their respective
businesses, assets, condition (financial or otherwise), and results of
operations and the merits and risks of an investment in the
Interests.  Purchaser has been given adequate opportunity to examine all
documents provided by, conduct due diligence and ask questions of, and to
receive answers from, Parent and its Representatives concerning the Business,
the Acquired Companies and Purchaser’s investment in the Interests, including
the employees, documents and facilities related to the Business and the Acquired
Companies.  Purchaser acknowledges and affirms that (i) except for the
representations and warranties expressly set forth in Article III, none of
Parent, the Acquired Companies nor any of their respective Affiliates,
directors, officers, employees, subsidiaries, controlling persons, agents or
Representatives or any other Person has made or makes any other express or
implied representation or warranty on behalf of Parent, the Acquired Companies
or their respective Affiliates, directors, officers, employees, subsidiaries,
 

 
26

--------------------------------------------------------------------------------

 



 
controlling persons, agents or Representatives or any other Person, (ii) it has
completed its own independent investigation, analysis and evaluation of the
Business and the Acquired Companies, (iii) it has made all such reviews and
inspections of the business, assets, results of operations and condition
(financial or otherwise) of the Business and the Acquired Companies as it has
deemed necessary or appropriate and (iv) in making its decision to enter into
this Agreement and to consummate the transactions contemplated hereby it has
relied on its own independent investigation, analysis and evaluation of the
matters referenced in the representations and warranties set forth in Article
III hereto.  For the avoidance of doubt, no investigation by Purchaser or its
Representatives shall affect, add to or subtract from any representations or
warranties of Parent set forth in Article III.
 
SECTION 4.7.                           Consents and Approvals.  Except (i) as
set forth in Schedule 4.7 of the Purchaser Disclosure Schedules (“Purchaser
Consents and Approvals” and, together with Parent Consents and Approvals, the
“Consents and Approvals”) or (ii) under Competition Laws, no consents, waivers,
approvals, notices, reports or other filings are required to be made with or to,
or obtained from, any Governmental Entity, nor are any Governmental
Authorizations required to be obtained, by Purchaser or its Affiliates in
connection with the execution, delivery and performance of, and the consummation
of the transactions contemplated by, this Agreement, except for such consents,
waivers, approvals, notices, reports, other filings or Governmental
Authorizations where the failure to make or obtain the same would not,
individually or in the aggregate, prevent, impair or delay the ability of
Purchaser to perform its obligations hereunder or consummate the transactions
contemplated by this Agreement.
 
SECTION 4.8.                           Litigation and Claims.  Except as set
forth in Schedule 4.8 of the Purchaser Disclosure Schedules, there is no civil,
criminal or administrative action, suit, or proceeding, at law or in equity,
pending or threatened in writing against Purchaser that, if adversely
determined, would, individually or in the aggregate, prevent, impair or delay
the ability of Purchaser to perform its obligations hereunder or consummate the
transactions contemplated by this Agreement.  Subject to obtaining the Consents
and Approvals, there are no Orders of, or by, any Governmental Entity applicable
to Purchaser that would, individually or in the aggregate, prevent, impair or
delay the ability of Purchaser to perform its obligations hereunder or
consummate the transactions contemplated by this Agreement.
 
SECTION 4.9.                           Brokers and Finders.  Other than The Bank
Street Group, LLC, whose fees and expenses shall be paid by Purchaser, no agent,
broker, investment banker, financial advisor, finder, consultant or other firm
or Person engaged or retained by or on behalf of Purchaser or any of its
Affiliates is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with any of the transactions
contemplated by this Agreement.
 
ARTICLE V
COVENANTS
 
SECTION 5.1.                           Indemnification of Directors and
Officers.  (a)  Indemnification.  For at least six (6) years after the Closing,
Purchaser shall, and shall cause the Acquired Entities to, indemnify and hold
harmless (and advance funds in respect of each of the foregoing) each present
and former director, manager or officer of the Acquired Companies who is not
also a
 

 
27

--------------------------------------------------------------------------------

 



 
director or officer of Parent or any of Parent’s Affiliates other than the
Acquired Companies (each, together with such person’s heirs, executors or
administrators, an “Indemnified Employee” and collectively, the “Indemnified
Employees”) against any costs or expenses (including advancing reasonable
attorneys’ fees and expenses in advance of the final disposition of any claim,
suit, proceeding or investigation to each Indemnified Employee), judgments,
fines, losses, claims, damages, liabilities and amounts paid in settlement in
connection with any actual or threatened claim, action, suit, proceeding or
investigation, whether civil, criminal, administrative or investigative (an
“Action”), arising out of, relating to or in connection with any action or
omission by such Indemnified Employee in his or her capacity as an employee,
agent, director, manager or officer of one or more of the Acquired Companies
occurring or alleged to have occurred whether before or after the Closing Date
(including acts or omissions in connection with such person’s service as an
officer, director, manager or other fiduciary in any entity if such service was
at the request of the Acquired Companies).  In the event of any such Action,
Purchaser shall cooperate with the Indemnified Employee in the defense of any
such Action.
 
(b)           Successors.  In the event that, after the Closing Date, Purchaser,
the Acquired Companies or any of their respective successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or a substantial portion of its properties and assets to any
Person, then, and in either such case, proper provisions shall be made so that
the successors and assigns of Purchaser or the Acquired Companies, as the case
may be, shall assume the obligations set forth in this Section 5.1.
 
(c)           Benefit.  The provisions of this Section 5.1 are intended to be
for the benefit of, and shall be enforceable by, each Indemnified Employee, his
or her heirs, executors or administrators and his or her other Representatives.
 
SECTION 5.2.                           Public Announcements.  The initial press
release regarding the transactions contemplated by this Agreement shall be a
joint press release approved by the Parties hereto.  Other than the initial
joint press release, no Party or any Affiliate or Representative of such Party
shall issue or cause the publication of any press release or public announcement
or otherwise communicate with any news media in respect of this Agreement or the
transactions contemplated hereby without the prior written consent of the other
Party (which consent shall not be unreasonably withheld, conditioned or
delayed), except as may be required by any Applicable Law, Competition Law,
Environmental Law or Order and except with respect to internal announcements
regarding the Agreement and the transactions contemplated hereby to directors,
officers and employees of each Party, in which case, the Party issuing or
publishing such press release or making such public announcement shall provide,
to the extent reasonably practicable, the other Party with a copy of such press
release or public announcement (including any slides or transcripts to be used
in any investor or analyst presentation or conference) in advance of its issuing
or publishing such press release or making such public announcement, as
applicable).  Notwithstanding the foregoing after the initial press release, any
Party may issue press releases or make public announcements containing only the
information concerning this Agreement and the transactions contemplated hereby
contained in the initial press release
 

 
28

--------------------------------------------------------------------------------

 



 
SECTION 5.3.                           Name Changes.  As promptly as reasonably
practicable following the Closing Date but not later than ninety (90) days after
the Closing Date, Purchaser shall cause the Organizational Documents of the
Acquired Companies to be amended so as not to include any of “Inteliquent”,
“Neutral Tandem” or “NT” or any word, phrase or acronym confusingly similar
thereto.  Purchaser shall remove “Inteliquent”, “Neutral Tandem” and “NT” and
any other words, names or symbols proprietary to Parent and its Affiliates from
all tangible properties of the Acquired Companies as promptly as reasonably
practicable following the Closing Date but not later than ninety (90) days
following the Closing Date.
 
SECTION 5.4.                           Intercompany Accounts.  For the avoidance
of doubt, all amount outstanding under any Intercompany Account prior to the
Closing shall remain outstanding until the date one hundred twenty (120) days
after the Closing Date.  On the date one hundred twenty (120) days after the
Closing Date, the Parties shall cause all amounts outstanding under any
Intercompany Accounts to be repaid or otherwise discharged and shall terminate
all such Intercompany Accounts, with a net payment being made to the Party
entitled thereto by wire transfer of funds to such account as the Party
receiving such payment shall specify to the other Party reasonably in advance of
the date such payment is required to be made.
 
SECTION 5.5.                           Expenses.  Except as otherwise expressly
provided in this Agreement, whether or not the transactions contemplated by this
Agreement are consummated, all costs and expenses (including fees and expenses
of counsel and financial advisors) incurred in connection with this Agreement
and the transactions contemplated in this Agreement shall be borne by the Party
that incurred such expenses.  For the avoidance of doubt, and without
duplication of Indebtedness or Net Working Capital, Parent shall pay all fees,
expenses, costs, commissions or disbursements payable by the Acquired Companies
incurred through the Closing directly and specifically in connection with the
sale of the Acquired Companies or otherwise relating to the negotiation,
preparation or execution of this Agreement and the transactions contemplated
hereby.
 
SECTION 5.6.                           Retention of Books and
Records.  Purchaser shall cause the Acquired Companies to retain, until all
applicable Tax statutes of limitations (including periods of waiver and
extension) have expired, all Books and Records in existence on the Closing Date
that are required to be retained under current retention policies and to make
the same available after the Closing Date for inspection and copying by Parent
or its agents at Parent’s expense, during regular business hours and upon
reasonable request and upon reasonable advance notice. Parent agrees that such
Books and Records will be subject to the Continuing Confidentiality Agreement.
 
SECTION 5.7.                           Termination of Certain Services;
Transition Services Agreement; Commercial Services Agreement.  (a)  Except as
contemplated by clauses (b) and (c) below, notwithstanding anything in this
Agreement to the contrary, at the Closing, Parent shall terminate any services
provided to the Acquired Companies by Parent or any of its Affiliates (other
than the Acquired Companies).
 
(b)           On the Closing Date, Purchaser and Parent shall execute and
deliver the Transition Services Agreement.
 

 
29

--------------------------------------------------------------------------------

 



 
(c)           On the Closing Date, Purchaser and Parent shall execute and
deliver the Commercial Services Agreement.
 
SECTION 5.8.                           Non-Solicitation.  (a)  From the date of
this Agreement until the second anniversary of the Closing Date, neither Parent
nor any of its Affiliates (other than, if applicable, the Acquired Companies
following the Closing) shall, without the consent of Purchaser, directly or
indirectly, recruit, solicit, hire or retain any person who is a Group Employee
or employee of US Entity on the date of this Agreement, or induce, or attempt to
induce, a Group Employee or employee of US Entity to terminate his or her
employment with, or otherwise cease his or her relationship with, Purchaser or
any Acquired Company; provided that the foregoing restriction shall not apply to
any Group Employee or employee of US Entity who (x) first contacts Parent (or
any of its Representatives) on his or her own initiative without any direct or
indirect solicitation by or encouragement from Parent, (y) responds to general
solicitation employment advertising in the media or (z) is terminated from
employment by any Acquired Company after the Closing for whatever reason.
 
(b)           From the date of this Agreement until the second anniversary of
the Closing Date, neither Purchaser nor any of its Affiliates shall, without the
consent of Parent, directly or indirectly, recruit, solicit, hire or retain any
person who is an employee of Parent or any of its Affiliates (other than, if
applicable, the Acquired Companies following the Closing), or induce, or attempt
to induce, any such employee to terminate his or her employment with, or
otherwise cease his or her relationship with, Parent or its Affiliates; provided
that the foregoing restriction shall not apply to any such employee who (x)
first contacts Purchaser (or its Representatives) on his or her own initiative
without any direct or indirect solicitation by or encouragement from Purchaser,
(y) responds to general solicitation employment advertising in the media or (z)
is is terminated from employment by Parent or such Affiliate after the Closing
for whatever reason.
 
SECTION 5.9.                          Transfer Taxes.  Notwithstanding any
provision of this Agreement to the contrary, all Transfer Taxes incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by Purchaser and Parent equally.  Parent and Purchaser shall cooperate in
timely making all filings, Tax Returns, reports and forms as may be required to
comply with the provisions of such tax laws.  For purposes of this Agreement,
“Transfer Taxes” shall mean transfer, documentary, sales, use, registration and
other such taxes arising from the transfer of the ownership of the Interests and
the indirect transfer of the equity interest in the Group Entities (including
all applicable real estate transfer taxes).
 
SECTION 5.10.                         Further Assurances.  Subject to the terms
and conditions of this Agreement, from time to time, as and when requested by
any Party hereto and at such requesting Party’s expense, any other Party will
execute and deliver, or cause to be executed and delivered, all such documents
and instruments and will take, or cause to be taken, all such further or other
actions as the requesting party may reasonably deem necessary or desirable to
evidence and effectuate the transactions contemplated by this Agreement.
 
SECTION 5.11.                         Tax Matters.  (a)  After the Closing,
Purchaser shall prepare (or cause to be prepared) all Tax Returns of the
Acquired Companies and their respective operations for all
 

 
30

--------------------------------------------------------------------------------

 



 
taxable periods and shall be responsible for the payment to the appropriate
Governmental Authorities of any amounts in connection with such Tax Returns.
 
(b)           The Parties shall furnish or cause to be furnished to each other,
upon written request, as promptly as practicable, such information and
assistance relating to the Acquired Companies and their respective assets and
activities as is reasonably necessary for the filing of any Tax Return, the
determination of any Tax liability or benefit or the participation in any Action
with respect to Taxes.  Such information and assistance shall include providing
access to books and records; providing copies of relevant Tax Returns and
related work papers; and making employees reasonably available, on a mutually
convenient basis during normal business hours and upon reasonable notice, to
provide explanations of any documents or information provided pursuant to this
Section 5.11.
 
SECTION 5.12.                           Assistance with Audit.  Without limiting
the generality of Section 5.10, during the period ending on the first
anniversary of the Closing, Parent shall, and shall cause its Representatives
to, cooperate with Purchaser, as Purchaser may reasonably request, with respect
to Purchaser’s preparation of audited financial statements for 2010, 2011 and
2012, reviewed financial statements for the fiscal quarter ended March 31, 2012
and 2013 and, if required by applicable law, for the period from January 1
through April 30, 2012 and 2013, in each case related to the Acquired Companies
and the Business, which cooperation shall include the execution and delivery, if
requested by Purchaser or Purchaser’s independent public accountants, to
Purchaser’s independent public accountants of one or more letters of
representation, in customary form (the “Representation Letter”) with respect to
matters related to the pre-Closing Period; provided, that the matters covered by
any such Representation Letter shall be limited to matters which directly relate
to the financial statements that are the subject of this Section 5.12 and, to
the Knowledge of Parent, are true and correct.  Upon Parent’s request, Purchaser
shall promptly reimburse in immediately available funds the out-of-pocket
expenses of Parent (including any reasonable fees of Parent’s Representatives)
and its Representatives related to Parent’s or its Representatives’ compliance
with this Section 5.12.
 
SECTION 5.13.                           Transfer of Employees.  Parent shall
cause the employment of all employees of Parent listed on Schedule 5.13 of the
Parent Disclosure Schedules (the “Transferred Parent Employees”) to be
terminated as of the Closing.  As of the Closing, Purchaser shall, or shall
cause one of its Affiliates to, offer employment to all of such Transferred
Parent Employees, effective as of the Closing, and to the extent Purchaser does
not cause such an offer of employment to be made to a Transferred Parent
Employee, Purchaser shall be responsible for any severance costs due to such
Transferred Parent Employee pursuant to any employment, severance, retention,
termination and similar agreements plans and policies maintained by Parent for
the benefit of such Transferred Parent Employee.  As a pre-condition to the
employment of the Transferred Parent Employee by Purchaser or the payment of
severance by Purchaser to any Transferred Parent Employee not offered
employment, the Transferred Parent Employee must provide a full release to
Purchaser for the benefit of Parent.
 

 
31

--------------------------------------------------------------------------------

 



 
ARTICLE VI
INDEMNIFICATION
 
SECTION 6.1.                           Survival; Expiration of Indemnification
Obligations.  (a)  The representations and warranties of Parent and Purchaser
contained in Article III and Article IV, respectively, shall each survive the
Closing and shall terminate on the first anniversary of the Closing Date;
provided, however, that (i) the representation and warranties set forth in
Section 3.20 shall each survive the Closing until the date thirty (30) days
after the running of the applicable statute of limitations with respect to the
subject matter of such representations and warranties, (ii) the representation
and warranties set forth in Sections 3.1, 3.2, 3.4, and 3.5 (a) and (b) (the
“Parent Fundamental Representations”) and Sections 4.1, and 4.2 (the “Purchaser
Fundamental Representations”, together with the Parent Fundamental
Representations, the “Fundamental Representations”) shall each survive the
Closing indefinitely and (iii) the representations and warranties in Section
3.13 shall not survive the Closing.  The respective covenants and agreements of
the Parties contained in this Agreement shall each survive the Closing and shall
terminate on the thirtieth (30th) day after the running of the applicable
statute of limitations with respect to the subject matter of such covenants and
agreements, except for those covenants and agreements that contain specific
survival periods (which shall each survive the Closing and shall terminate on
the last day of such specific survival period).
 
(c)           No Notice of Claim concerning a breach of or inaccuracy in a
representation and warranty contained in this Agreement or a non-fulfillment or
breach of any covenant or agreement set forth in this Agreement may be delivered
by a Person seeking indemnification after expiration of the representation and
warranty or covenant and agreement with respect to which such indemnification
claim is being made, as provided in Section 6.1(a); provided, however, that if a
Notice of Claim concerning any of the foregoing matters has been delivered in
accordance with Section 6.3 or Section 6.4 by a Person seeking indemnification
prior to the expiration of the applicable representation, warranty, covenant or
agreement pursuant to Section 6.1(a), the right to indemnification with respect
to the matter set forth in such Notice of Claim and any other claim(s) arising
out, resulting from or relating to the facts giving rise to such claim for
indemnification shall survive until such later date as each such claim for
indemnification has been fully and finally resolved in accordance with this
Article VI.
 
SECTION 6.2.                           General Indemnification.  (a)  Subject to
the other provisions of this Article VI, from and after the Closing, Parent
shall indemnify, defend and hold harmless Purchaser and its Affiliates (which
after the Closing shall include each Acquired Company) and each of such Person’s
respective officers, directors, managers, members, partners, equityholders,
employees, representatives, agents, successors and assigns (each a “Purchaser
Indemnitee”) from and against, and pay on behalf of and reimburse each Purchaser
Indemnitee in respect of, any and all Losses that such Purchaser Indemnitee may
incur, suffer, sustain or become subject to arising out, resulting from or
relating to: (i) any breach of or inaccuracy in any representation or warranty
made by Parent in Article III; (ii) any non-fulfillment or breach of any
covenant or agreement set forth in this Agreement made by or to be performed by
Parent; and (iii) any Indebtedness of the Acquired Companies (other than
Indebtedness under clause (iv) of the definition of Indebtedness) that is not
satisfied in full at the Closing.
 

 
32

--------------------------------------------------------------------------------

 



 
(b)           Subject to the other provisions of this Article VI, from and after
the Closing, Purchaser shall indemnify, defend and hold harmless Parent and its
Affiliates and each of such Person’s respective officers, directors, managers,
members, partners, equityholders,  employees, representatives, agents,
successors and assigns (each a “Parent Indemnitee”) from and against, and pay on
behalf of and reimburse each Parent Indemnitee in respect of, any and all Losses
that such Parent Indemnitee may incur, suffer, sustain or become subject to
arising out of or resulting from:  (i) any breach of or inaccuracy in any
representation or warranty made by Purchaser in Article IV; (ii) any
non-fulfillment or breach of any covenant or agreement set forth in this
Agreement made by or to be performed by Purchaser and (iii) any Taxes resulting
from an actual or deemed election under Section 338 of the Code with respect to
the transactions contemplated by this Agreement.
 
SECTION 6.3.                           Indemnification Procedure – Direct
Claims.  (a)  Promptly after obtaining actual knowledge of any matter not
involving a claim or Proceeding by a third party that a Person entitled to
indemnification pursuant to Section 6.2 (an “Indemnified Party”) reasonably
believes will entitle such Indemnified Party to indemnification from the Persons
who would be obligated to indemnify such Indemnified Party if such claim or
Proceeding is indemnifiable hereunder (such obligated Persons, the “Indemnifying
Party”), such Indemnified Party shall provide to Parent, if Parent is the
Indemnifying Party, or to Purchaser, if Purchaser is the Indemnifying Party,
written notice describing such matter in reasonable detail, including, to the
extent known and quantified, the nature of the matter, the basis for the claim
that it is subject to indemnification and the amount and nature of the Losses
with respect thereto (a “Notice of Direct Claim”); provided, however, that the
failure of an Indemnified Party to timely provide a Notice of Direct Claim or to
include any particular details in such Notice of Direct Claim shall not relieve
any Indemnifying Party from any obligation to indemnify any Indemnified Party
with respect thereto, except to the extent that such Indemnified Party’s failure
to provide, delay in providing, or omission of any particular detail in a Notice
of Direct Claim actually prejudices the ability of Parent, if Parent is the
Indemnifying Party, or Purchaser, if Purchaser is the Indemnifying Party, to
defend against or contest such matter.
 
(b)           For claims for indemnification for which a Notice of Direct Claim
is made pursuant to Section 6.3(a), Parent, if Parent is the Indemnifying Party,
or Purchaser, if Purchaser is the Indemnifying Party, shall have twenty (20)
Business Days after its receipt of the Notice of Direct Claim to respond to the
claim(s) for indemnification described therein by notice delivered to Parent, if
any Purchaser Indemnitee is the Indemnified Party, or Purchaser, if any Parent
Indemnitee is the Indemnified Party.  Such response shall set forth, in
reasonable detail, any objection(s) to the claim(s) and the basis for such
objection(s).  Parent and Purchaser shall negotiate to attempt to resolve such
claim(s) for indemnification for a period of not less than twenty (20) Business
Days after such response is provided.  If the Indemnifying Party does not
deliver a response to a Notice of Claim within the twenty (20) Business Day
period referred to above, or if Parent and Purchaser are unable to resolve such
claim(s) within the twenty (20) Business Day period after delivery of such a
response, the applicable Indemnified Party may thereafter pursue its claim for
indemnification or any other remedies available to it with respect to such
claim(s).
 
(c)           The Indemnified Party shall, and shall cause each of its
Affiliates to, assist Parent, if Parent is the Indemnifying Party, or Purchaser,
if Purchaser is the Indemnifying Party,
 

 
33

--------------------------------------------------------------------------------

 



 
in its analysis of the matter giving rise to such Notice of Direct Claim,
including reasonably cooperating with, making its relevant files and records
reasonably available to, making its employees and representatives reasonably
available to, and otherwise rendering reasonable assistance to, Parent or
Purchaser, as applicable, with respect to such matter.
 
SECTION 6.4.                           Indemnification Procedure – Third Party
Claims.  (a)  Promptly after obtaining written notice of any matter involving a
claim or Proceeding by a third party that an Indemnified Party believes may
entitle such Indemnified Party to indemnification from any Indemnifying Party
pursuant to this Article VI, such Indemnified Party shall provide to Parent, if
Parent is the Indemnifying Party, or to Purchaser, if Purchaser is the
Indemnifying Party, written notice describing such matter in reasonable detail,
including, to the extent known and quantified, the nature of the matter, the
basis for the claim that it is subject to indemnification and the amount and
nature of the Losses each with respect thereto (a “Notice of Third Party Claim”
and, together with a Notice of Direct Claim, each a “Notice of Claim”);
provided, however, that the failure of an Indemnified Party to timely provide a
Notice of Third Party Claim or to include any particular details in such Notice
of Third Party Claim shall not relieve any Indemnifying Party from any
obligation to indemnify any Indemnified Party with respect thereto, except to
the extent that such Indemnified Party’s failure to provide, delay in providing,
or omission of any particular detail in a Notice of Third Party Claim actually
prejudices the ability of Parent, if Parent is the Indemnifying Party, or
Purchaser, if Purchaser is the Indemnifying Party, to defend against or contest
such matter.
 
(b)           Parent, if Parent is the Indemnifying Party, or Purchaser, if
Purchaser is the Indemnifying Party, shall have the right to assume and pursue
the defense of any Claim or Proceeding by a third party other than an Other
Claim, for which any Indemnified Party has provided a Notice of Third Party
Claim (a “Third Party Claim”) with counsel selected by Parent or Purchaser, as
applicable, that is reasonably acceptable to the other, upon notification
thereof to the Indemnified Party within forty-five (45) days or a sooner period
to extent that the passage of time actually prejudices the Indemnified Party
(the “Assumption Period”) after the Notice of Claim has been delivered to the
Indemnifying Party; provided, however, that, as a condition precedent to the
Indemnifying Party’s right to assume control of such defense, it must first
agree in writing irrevocably, that (i) subject to the limitations set forth in
this Article VI (including the Threshold and the Indemnity Cap) any Losses
resulting therefrom are indemnifiable Losses for which the Indemnified Party is
entitled to indemnification under this Article VI and (ii) the Indemnifying
Party shall post any bond or other security to the extent required in connection
with the defense or appeal of such Third Party Claim; and provided further,
however, that the Indemnifying Party shall not have the right to assume control
of such defense if: (A) the Claim or Proceeding set forth in the Notice of Third
Party Claim involves (I) a request primarily for equitable relief or any other
non-monetary relief against the Indemnified Party, (II) criminal liability or
(III) a Claim for which there is a reasonable probability that the Losses will
exceed two hundred percent (200%) of (x) the amount of the indemnification cap
under this Article VI applicable to such Claim minus (y) the aggregate amount of
Losses that have been paid to the Indemnified Party by the Indemnifying Party
prior to the date such Claim is received by the Company and the aggregate amount
of Losses claimed in all then outstanding Notices of Claims; or (B) the
Indemnifying Party does not provide notice of its election to assume the defense
of such Third Party Claim during the Assumption Period (an “Other
Claim”).  Unless and until the Indemnified Party receives such notification from
the Indemnifying Party within the Assumption
 

 
34

--------------------------------------------------------------------------------

 



 
Period that it will assume the defense of a Third Party Claim and solely to the
extent that the Indemnified Party would be actually prejudiced by inaction with
regard to its defense during such Assumption Period, the Indemnified Party may,
but shall not be obligated to, fully assume, commence and pursue its defense of
such Third Party Claim, but if it does assume, commence and pursue such defense
it shall promptly inform the Indemnified Party of all material developments
related thereto.  If the Indemnifying Party does assume the control of a Third
Party Claim, the Indemnified Party shall have the right, at its own cost and
expense, to participate in the defense of such Third Party Claim with counsel
selected by it, subject to the right of Parent, if Parent is the Indemnifying
Party, or Purchaser, if Purchaser is the Indemnifying Party, to control the
defense thereof; provided, that in connection with such participation, the
Indemnified Party shall be entitled to retain one counsel, selected by the
Indemnified Party, at the sole cost and expense of the Indemnifying Party to the
extent an actual or potential conflict of interest exists between the
Indemnified Party and the Indemnifying Party in respect of any such defense or
settlement.  Without limiting the rights to indemnification of any Indemnified
Party described above in this Section 6.4, if the Indemnifying Party assumes the
defense of a Third Party Claim, it shall thereafter keep the Indemnified Party
informed on a reasonably current basis of all material developments related
thereto.  If the Indemnifying Party, having elected to assume the defense of a
Third Party Claim during the Assumption Period, thereafter does not diligently
pursue the defense of such Third Party Claim (which failure shall only be deemed
to occur if (X) the Indemnified Party delivers a written notice to the
Indemnifying Party expressly asserting that the Indemnifying Party is not
diligently pursuing the defense of such Third Party Claim and (Y) the
Indemnified Party, within five (5) days after receipt of such notice, fails to
deliver a written notice to the Indemnified Party containing the statement of
the legal counsel retained to pursue such defense that the Indemnifying Party is
diligent pursuing the defense of such Third Party Claim), the Indemnified Party,
may, but shall not be obligated to, assume the defense of such Third Party
Claim.  If the Indemnifying Party does not assume the defense of a Third Party
Claim or if the Indemnifying Party relinquished the defense of a Third Party
Claim in accordance with the preceding sentence, the Indemnified Party shall be
indemnified for the reasonable fees and expenses of its counsel (limited to one
firm for all Indemnified Parties and, if applicable, one local counsel in each
applicable jurisdiction for all Indemnified Parties) if such Indemnified Party
is entitled to indemnification with respect to such Third Party Claim pursuant
to this Article VI.  The Indemnifying Party shall have the right, at its own
cost and expense, to participate in the defense of any Other Claim or any Third
Party Claim with respect to which it has relinquished the defense as provided
above in this Section 6.4(a) with counsel selected by it, subject to the right
of the Indemnified Party to control the defense thereof.
 
(c)           During the Assumption Period referred to in Section 6.4(a), the
Indemnified Party shall provide such information to the Indemnifying Party as
the Indemnifying Party may reasonably request in connection with its evaluation
of whether a Third Party Claim is an indemnifiable claim under this Article VI.
 
(d)           With respect to any Third Party Claim for which Parent or
Purchaser, as applicable, has assumed the defense, the Indemnified Party shall,
and shall cause each of its Affiliates to, reasonably cooperate with, make its
relevant files and records reasonably available to, make its employees and
representatives reasonably available to, and otherwise reasonably render
assistance to, Parent or Purchaser, as applicable, with respect to the defense
of such Third Party Claim.
 

 
35

--------------------------------------------------------------------------------

 



 
(e)           In the event that Parent, if Parent is the Indemnifying Party, or
Purchaser, if Purchaser is the Indemnifying Party, has assumed the defense of a
Third Party Claim pursuant to this Section 6.4 and proposes to settle or
compromise such Third Party Claim, Parent or Purchaser, as applicable, shall
provide notice to that effect (together with a statement in reasonable detail of
the terms and conditions of such settlement or compromise) to the other, and
shall not affect any such settlement or compromise without the prior written
consent of the other, which consent shall not be unreasonably withheld, delayed
or conditioned.  In the event that Parent, if Parent is the Indemnifying Party,
or Purchaser, if Purchaser is the Indemnifying Party, has not assumed the
defense of a Third Party Claim, and the Indemnified Party has assumed the
defense of such Third Party Claim, pursuant to this Section 6.4, then the
Indemnified Party shall not settle or compromise such Third Party Claim without
the prior written consent of Parent, if Parent is the Indemnifying Party, or
Purchaser, if Purchaser is the Indemnifying Party, which consent shall not be
unreasonably withheld, delayed or conditioned.
 
SECTION 6.5.                           Limitation on Indemnification
Obligations.  (a)  The rights of the Purchaser Indemnitees and Parent
Indemnitees to indemnification pursuant to the provisions of Section 6.2 are
subject to the following limitations:
 
(b)           Purchaser Indemnitee Threshold.  The Purchaser Indemnitees shall
be entitled to indemnification under Section 6.2(a)(i) only if the aggregate
amount of all Losses the Purchaser Indemnitees incur, suffer, sustain or become
subject to arising out of, resulting from or relating to (i) any breach of or
inaccuracy in any representation and warranty made by Parent in Article III
exceeds Twenty Five Thousand Dollars ($25,000) (the “De Minimis Claim Amount”)
(calculated inclusive of all breaches based upon the same facts, circumstances
or conditions) and (ii) any and all breaches of or inaccuracies in the
representations and warranties made by Parent in Article III exceeds Two Hundred
Fifty Thousand Dollars ($250,000) (the “Threshold”); provided, however, that if
the aggregate amount of all such Losses exceeds the Threshold, the Purchaser
Indemnitees shall be entitled to indemnification for the full amount of all such
Losses and not just the amount in excess of the Threshold (but subject to the De
Minimius Claim Amount); and provided further, however, that notwithstanding the
foregoing, the De Minimis Claim Amount and the Threshold shall not apply to the
representations and warranties of Parent set forth in Section 3.20 or any of the
Parent Fundamental Representations, and, accordingly, any claims for
indemnification by a Purchaser Indemnitee in respect of the representations and
warranties of Parent set forth in Section 3.20 or any Parent Fundamental
Representation shall be indemnifiable hereunder from the first dollar of any
applicable Losses.
 
(c)           Parent Indemnitee Threshold.  The Parent Indemnitees shall be
entitled to indemnification under Section 6.2(b)(i) only if the aggregate amount
of all Losses the Parent Indemnitees incur, suffer, sustain or become subject to
arising out of, resulting from or relating to (i) any breach of or inaccuracy in
any representation and warranty made by Purchaser in Article IV exceeds the De
Minimis Claim Amount (calculated inclusive of all breaches based upon the same
facts, circumstances or conditions) and (ii) any and all breaches of or
inaccuracies in the representations and warranties made by Purchaser contained
in Article IV exceeds the Threshold (but subject to the De Minimis Claim
Amount); provided, however, that if the aggregate amount of all such Losses
exceeds the Threshold, the Parent Indemnitees shall be entitled to
indemnification for the full amount of all such Losses and not just the amount
in excess of the Threshold; and provided further, however, that notwithstanding
the foregoing, the
 

 
36

--------------------------------------------------------------------------------

 



 
Threshold shall not apply to the Purchaser Fundamental Representations and,
accordingly, any claims for indemnification by a Parent Indemnitee in respect of
any Purchaser Fundamental Representation will be indemnifiable hereunder from
the first dollar of any applicable Losses.
 
(d)           Indemnity Cap for the Purchaser Indemnitees.  The maximum
aggregate amount of Losses for which indemnification is required to be made by
Parent with respect to the matters referred to in Section 6.2(a)(i) is One
Million Two Hundred Fifty Thousand Dollars ($1,250,000) (the “Indemnity Cap”);
provided, however, that the Indemnity Cap shall not apply to Losses suffered by
the Purchaser Indemnitees as a result of inaccuracies in or breaches of the
Parent Fundamental Representations, which shall be excluded in calculating when
the Indemnity Cap is reached.
 
(e)           Indemnity Cap for the Parent Indemnitees.  The maximum aggregate
amount of Losses for which indemnification is required to be made by Purchaser
with respect to the matters referred to in Section 6.2(b)(i) is the Indemnity
Cap; provided, however, the Indemnity Cap shall not apply to Losses suffered by
the Parent Indemnitees as a result of inaccuracies in or breaches of the
Purchaser Fundamental Representations, which shall be excluded in calculating
when the Indemnity Cap is reached.
 
(f)           Materiality Qualifications.  For purposes of this Article VI, all
materiality qualifications contained in the representations and warranties of
Parent set forth in Article III (however they may be phrased and including the
term “Material Adverse Effect”) shall be ignored and not given any effect for
purposes of (i) determining whether a breach of, inaccuracy in or
non-fulfillment of such representation and warranty (except Section 3.13) has
occurred or (ii) determining the amount of Losses arising out of or relating to
such breach.
 
(g)           Relationship to Closing Payments.  To the extent that any Losses
that are otherwise indemnifiable pursuant to this Article VI have been
specifically included in the final determination of the Net Working Capital
Amount as of the opening of business on the Closing Date or Closing Indebtedness
pursuant to Section 2.6, the Purchaser Indemnitees shall not be entitled to
indemnification for such Losses pursuant to this Article VI.  Conversely, to the
extent any Losses have been incurred that have been applied against the
Threshold or are subject to a claim for indemnification by the Purchaser
Indemnitees pursuant to this Article VI, the effect of such Losses shall not be
included in the determination of the Net Working Capital Amount or for purposes
of any other adjustment pursuant to Section 2.6 with respect to Closing
Indebtedness, as applicable.
 
(h)           General Limitation on Indemnification.  Notwithstanding any other
provision of this Agreement to the contrary, the maximum aggregate amount of
Losses for which indemnification is required to be made by each of (i) Parent,
on the one hand, and (ii) Purchaser, on the other hand, shall be the Enterprise
Amount.  For the avoidance of doubt, the limitations set forth in Section
6.5(b), (c), (d) and (e) shall not apply to an indemnification claim brought
under any provision of Section 6.2(a) other than Section 6.2(a)(i) or any
provision of Section 6.2(b) other than Section 6.2(b)(i).
 
SECTION 6.6.                           Recourse Against
Insurance.  Notwithstanding anything to the contrary in this Article VI, no
Indemnified Party shall be deemed to have incurred Losses (or a portion
 

 
37

--------------------------------------------------------------------------------

 



 
thereof) to the extent that such Indemnified Party actually receives recovery
under insurance coverage with respect to such Losses, provided that in no event
shall any indemnification payment be delayed in anticipation of the receipt of
any insurance proceeds.  Purchaser agrees to, and to cause its Affiliates
(including the Acquired Companies following the Closing) to: (a) in good faith,
diligently seek recovery of all insurance proceeds from insurers with respect to
all Losses with respect to which any Purchaser Indemnitee makes a claim for
indemnification under this Article VI (it being agreed and acknowledged that any
costs or expenses incurred by Purchaser or its Affiliates in seeking such
recovery in good faith shall be indemnifiable Losses pursuant to this Article
VI) and (b) keep Parent informed on a reasonably current basis and in reasonable
detail of the status of all material matters related thereto.  To the extent
that the Indemnified Party is a Purchaser Indemnitee and such Purchaser
Indemnitee or any of its Affiliates receives any amount under insurance coverage
with respect to such amount in which a Purchaser Indemnitee has previously
obtained payment in indemnification under this Article VI, Purchaser shall, as
soon as reasonably practicable after the receipt of such insurance proceeds, pay
and reimburse to Parent for any prior indemnification payment by them (up to the
amount of the insurance proceeds, less any premium adjustments directly
attributable thereto, costs or expenses reasonably and actually incurred in
seeking collection of such insurance proceeds and any deductible incurred in
obtaining such proceeds).  To the extent that the Indemnified Party is a Parent
Indemnitee and such Parent Indemnitee or any of its Affiliates receives any
amount under insurance coverage with respect to a matter for which a Parent
Indemnitee has previously obtained payment in indemnification under this Article
VI, Parent shall, as soon as reasonably practicable after the receipt of such
insurance proceeds, pay and reimburse to Purchaser for any prior indemnification
payment by Purchaser (up to the amount of the insurance proceeds, less any
premium adjustments directly attributable thereto, costs or expenses reasonably
and actually incurred in seeking collection of such insurance proceeds and any
deductible incurred in obtaining such proceeds).
 
SECTION 6.7.                           Mitigation of Damages; Calculation of
Payments.
 
(a)           Each Purchaser Indemnitee shall use commercially reasonable
efforts to mitigate the amount of any Losses for which a claim for
indemnification is or can be made under this Article VI (other than with respect
to insurance, which shall be governed solely by Section 6.6) and,
notwithstanding anything to the contrary in this Article VI, Parent shall not be
required to provide indemnification with respect to any Losses (or a portion
thereof) to the extent such Losses result from the failure of any Purchaser
Indemnitee to use such commercially reasonable efforts.
 
(b)           If the payment or incurrence of any Losses with respect to which
any claim is made under this Article VI gives rise to a Tax benefit actually
realized by the Party making the claim (or any of its Affiliates), in cash
(including an actual reduction of cash taxes payable), in the taxable year in
which such Losses are paid or incurred (or the following taxable year) as the
result of, and which would not have arisen but for, paying or incurring such
Losses, , then either (x) if the indemnification payment has not yet been made
by the Indemnifying Party, the amount of such payment shall be reduced by the
amount of such Tax benefit or (y) if the indemnity payment has been made by the
Indemnifying Party, Parent (if any of the Parent Indemnified Parties received
such Tax benefit) or Purchaser (if any of the Purchaser Indemnified Parties
received such Tax benefit), shall pay to the Indemnifying Party the amount of
such Tax
 

 
38

--------------------------------------------------------------------------------

 



 
benefit promptly after such filing the Tax return in which such Tax benefit is
reflected; provided, that the amount of any Tax benefit shall not be taken into
account under this Section 6.7(b) to the extent such Tax benefit relates to
Losses for which indemnification has been limited under Section 6.5.   No
indemnification payment shall be delayed in anticipation of the receipt of the
amount of any Tax benefit.
 
SECTION 6.8.                           Limitation of Certain
Damages.  Notwithstanding anything to the contrary in this Article VI or
elsewhere in this Agreement, in no event shall any Purchaser Indemnitee or
Parent Indemnitee be entitled to receive indemnification under this Article VI
for exemplary or punitive damages; provided, however, that this limitation shall
not apply if, and solely to the extent that, a Purchaser Indemnitee or Parent
Indemnitee is seeking to obtain through indemnification reimbursement of Losses
resulting from an award in a Third Party Claim against such Purchaser Indemnitee
or Parent Indemnitee of exemplary or punitive damages.
 
SECTION 6.9.                           Exclusive Remedy.  (a)  Notwithstanding
anything to the contrary in this Agreement, except with respect to fraud or
willful misconduct and as set forth in Section 7.9 with respect to specific
performance or injunctive relief for post-Closing covenants (each, a “Retained
Remedy”): (i) from and after the Closing, neither Parent nor any of its
Affiliates shall have any liability or obligation of any kind to Purchaser or
any of the other Purchaser Indemnitees, other than the rights of the Purchaser
Indemnitees to assert claims for indemnification against Parent pursuant to
Section 6.2, subject to the limitations set forth in this Article VI, which
(subject to the terms of this Section 6.9(a)) shall be the sole and exclusive
remedies of the Purchaser Indemnitees for monetary damages in respect of the
breach of or inaccuracy in any representations or warranties of Parent set forth
in this Agreement, for non-fulfillment or breach of any covenants or agreements
of Parent set forth in this Agreement, or otherwise with respect to this
Agreement or the transactions contemplated hereby, regardless of the legal
theory under which such liability or obligation may be sought to be imposed,
whether sounding in contract or tort, or whether at law or in equity; and (ii)
Purchaser, on behalf of itself and all other Purchaser Indemnitees, hereby
irrevocably waives any right to any other remedy, following the Closing, whether
for any breach of or inaccuracy in any representations and warranties or any
non-fulfillment or breach of any covenants and agreements of Parent contained in
this Agreement or otherwise with respect to this Agreement or the transactions
contemplated hereby; provided, however, that the foregoing waiver shall not
apply to any Retained Remedy and it is acknowledged that transactions
contemplated by the agreements attached hereto as exhibits shall be subject to
the terms thereof on a stand-alone basis.
 
(b)           Notwithstanding any provision in this Agreement to the contrary,
Section 6.9(a) shall not apply to any claim asserted by any Purchaser Indemnitee
based upon fraud or intentional misrepresentation with respect to this
Agreement.
 
SECTION 6.10.                           Manner of Payment.  Any valid
indemnification claims brought by any Purchaser Indemnitee shall be paid or
reimbursed, as the case may be, subject to the indemnification caps described in
Section 6.5, by Parent, by wire transfer of immediately available funds within
five (5) Business Days after it is determined under this Article VI that such
payment or reimbursement is due, which payment shall be made by wire transfer of
immediately available funds to such account as the Purchaser Indemnitee may
designate
 

 
39

--------------------------------------------------------------------------------

 



 
reasonably in advance of such the time such payment is required to be made.  Any
valid indemnification claims brought by any Parent Indemnitee shall be paid or
reimbursed, as the case may be, subject to the indemnification caps described in
Section 6.5, by Purchaser, by wire transfer of immediately available funds
within five (5) Business Days after it is determined under this Article VI that
such payment or reimbursement is due, which payment shall be made by wire
transfer of immediately available funds to such account as the Parent Indemnitee
may designate reasonably in advance of such the time such payment is required to
be made.  If any payment or reimbursement required under this Article VI is not
made in full within five (5) Business Days after it is determined under this
Article VI that such payment or reimbursement is due, the unpaid payment or
reimbursement will thereafter bear simple interest at a rate equal to the prime
rate in effect from time to time (as published in The Wall Street Journal) plus
two (2) percentage points, until paid in full.
 
SECTION 6.11.                         Tax Treatment of Indemnification
Payments.  Any indemnification payments or reimbursements made pursuant to this
Article VI shall be treated for all Tax purposes: (a) if such payment or
reimbursement is to the Purchaser Indemnitees, as a reduction to the Purchase
Price; and (b) if such payment or reimbursement is to the Parent Indemnitees, as
an increase to the Purchase Price.
 
ARTICLE VII
MISCELLANEOUS
 
SECTION 7.1.                           Disclosure Schedules.  If a disclosure is
made in one of or in any part of any of the Parent Disclosure Schedules, such
disclosure will be deemed to have also been made in each other part of the
Parent Disclosure Schedules to the extent it is reasonably apparent that such
disclosure is applicable to such other parts of the Parent Disclosure Schedules.
Neither the specification of any dollar amount nor the inclusion of any specific
item in any of the Parent Disclosure Schedules is intended to imply that such
amount, or higher or lower amounts, or the item so included, or other items, are
or are not required to be disclosed, and Purchaser will not use the fact of the
setting forth of any such amount or the inclusion of any such item in any Parent
Disclosure Schedule in any dispute or controversy between the parties as to
whether any obligation, item or matter not described or included in any Parent
Disclosure Schedule is or is not required to be disclosed for purposes of this
Agreement.  Such disclosed information shall not be used as a basis for
interpreting the term “material,” “materially,” “materiality,” “Material Adverse
Effect” or any similar qualification in this Agreement.
 
SECTION 7.2.                           Amendment and Waiver.  Any provision of
this Agreement may be amended or waived if, and only if, such amendment or
waiver is in writing and duly executed, in the case of an amendment, by Parent
and Purchaser, or in the case of a waiver, by the Party against whom the waiver
is to be effective.  Any waiver of any term or condition shall not be construed
as a waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement.  No
failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
 

 
40

--------------------------------------------------------------------------------

 



 
SECTION 7.3.                           Assignment.  Neither this Agreement nor
any of the rights or obligations hereunder may be assigned or delegated by (x)
by Purchaser without the prior written consent of Parent and (y) by Parent with
the prior written consent of Purchaser, and any attempt to assign this Agreement
without such consent shall be void and of no effect.  Notwithstanding the
provisions of the preceding sentence, Purchaser may, without the consent of the
Parent, collaterally assign its rights hereunder to any Person extending credit
to Purchaser or its Affiliates.  No assignment shall release the assigning party
of its obligations and liabilities under this Agreement to the extent such
obligations and liabilities are not performed or satisfied by the assignee.
 
SECTION 7.4.                           Entire Agreement.  This Agreement
(including all Exhibits and Schedules referred to herein or delivered under this
Agreement) and the documents and instruments and other agreements specifically
referred to herein or delivered pursuant hereto constitute the entire agreement
between the Parties hereto with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, oral or written, among
the Parties. None of the Parties is relying upon any statement or representation
of the other Parties except as expressly set forth herein and each Party is
relying on its own judgment in connection with the execution of this Agreement
and the consummation of the transactions contemplated hereby.
 
SECTION 7.5.                           Parties in Interest; No Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
and enforceable by and against, the Parties hereto and their respective
successors and permitted assigns, whether or not so expressed.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person other than Purchaser, Parent, or their respective successors or permitted
assigns, any legal or equitable rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement;  provided, that,
notwithstanding the foregoing, in the event the Closing occurs, the Indemnified
Employees are intended third-party beneficiaries of, and shall be entitled to
the protections of, Section 5.1.
 
SECTION 7.6.                           Counterparts.  This Agreement and any
amendments hereto may be executed and delivered in one or more counterparts,
each of which shall be deemed to be an original by the Party executing such
counterpart, but all of which shall be considered one and the same
instrument.  The execution and delivery of the signature page, including a
signature page sent by facsimile transmission or by email in portable document
format (“.pdf”), by any Party will constitute the execution and delivery of this
Agreement by such Party.
 
SECTION 7.7.                           Section Headings.  The article, section
and paragraph headings and table of contents contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
SECTION 7.8.                           Notices.  All notices, requests, demands,
waivers and other communications required or permitted to be given under this
Agreement shall be in writing and deemed given if delivered personally or mailed
by certified or registered mail with postage prepaid or sent by overnight
courier to the Parties at the following addresses (or at such other addresses as
shall be specified by like notice):
 

 
41

--------------------------------------------------------------------------------

 



 
(a)           if to Parent, to:
 
Neutral Tandem, Inc.
550 West Adams Street, Suite 900
Chicago, Illinois 60661
Attention: Chief Financial Officer
 
with a copy to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention:  William R. Dougherty, Esq.
 
(b)          if to Purchaser, to:
 
Global Telecom & Technology, Inc.
8484 Westpark Drive
McLean, Virginia 22101
Attention:  General Counsel
 
with a copy to:
 
Kelley Drye & Warren LLP
3050 K Street, NW
Washington, DC 20007
Attention:  Jay Schifferli
 
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received, if by personal delivery, certified or registered
mail or next-day or overnight mail or delivery, on the day delivered.
 
SECTION 7.9.                           Remedies.  The Parties understand and
agree that the covenants and undertakings and each of their parts herein
contained are uniquely related to the desire of the Parties and their respective
Affiliates to consummate the transaction contemplated herein, that the
transaction contemplated herein represent a unique business opportunity at a
unique time for each of Parent and Purchaser and their respective Affiliates and
further agree that irreparable damage would occur in the event that any
provision of this Agreement were not performed in accordance with its specific
terms and further agree that, although monetary damages may be available for the
breach of such covenants and undertakings, monetary damages would be an
inadequate remedy therefor.  Accordingly, each Party hereto agrees, on behalf of
themselves and their respective Affiliates, that, in the event of any breach or
threatened breach by Parent, on the one hand, or Purchaser, on the other hand,
of any of their respective covenants or obligations set forth in this Agreement,
Parent, on the one hand, and Purchaser, on the other hand, shall be entitled to
specific performance of the terms hereof, including an injunction or injunctions
to prevent or restrain breaches or threatened breaches of this Agreement and to
specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of the other under this Agreement, in
 

 
42

--------------------------------------------------------------------------------

 



 
each case without the necessity of posting a bond or other form of security.  In
the event that any Action should be brought in equity to enforce the provisions
of this Agreement, no Party shall allege, and each Party hereto hereby waives
the defense, that there is an adequate remedy at law.
 
SECTION 7.10.                           Governing Law.  This Agreement shall be
exclusively governed by, and construed in accordance with, the laws of the State
of New York, without giving effect to its conflict of law rules.
 
SECTION 7.11.                           Choice of Forum.  Any dispute,
controversy, claim or action arising out of or relating to this Agreement and
any documents contemplated hereby, each as amended from time to time, including
regarding the validity or effect of this Agreement or the performance, breach,
validity, interpretation, application or termination hereof, and any of the
transactions contemplated hereunder, but excluding a dispute, controversy or
claim governed by Section 2.6(c), shall be brought in the federal or state
courts located in the Borough of Manhattan, State of New York.  Each of the
Parties (a) irrevocably submits to the exclusive jurisdiction of each such court
in any such dispute, controversy, claim or action, (b) waives any objection it
may now or hereafter have to venue or to an inconvenient forum, (c) agrees that
all such disputes, controversies, claims and actions shall be heard and
determined only in such courts and (d) agrees not to bring any dispute,
controversy, claim or action arising out of or relating to this Agreement or any
documents contemplated hereby or any of the transactions contemplated hereunder
in any other court.
 
SECTION 7.12.                           Waiver of Jury Trial.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
SECTION 7.13.                           Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity, illegality or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.  If any provision of this
Agreement (or any portion thereof), or the application of any such provision (or
any portion thereof) to any Person or entity or any circumstance, is held
invalid, illegal or unenforceable by any Applicable Law, Order or public policy,
(i) the Parties shall take any actions necessary to render the remaining
provisions of this Agreement valid and enforceable to the fullest extent
permitted by Applicable Law and, to the extent necessary, shall amend or
otherwise modify this Agreement to replace any provision contained herein that
is held invalid, illegal or unenforceable with a valid, legal and enforceable
provision giving effect to the intent of the parties and (ii) the remainder of
this Agreement and the application of such provision to other persons, entities
or circumstances shall not be affected by such invalidity, illegality or
unenforceability, nor shall such invalidity, illegality or unenforceability
affect the validity, legality or enforceability of such provision, or the
application thereof, in any other jurisdiction.
 

 
43

--------------------------------------------------------------------------------

 





 
signature page follows
 

 
44

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
Parties hereto as of the date first written above.
 
NEUTRAL TANDEM, INC.,
as Parent
By:
  /s/ David Zwick
Name:
 David Zwick 
Title:
 Executive Vice President and Chief Financial Officer     
GLOBAL TELECOM & TECHNOLOGY, INC.
as Purchaser
By:
  /s/ Chris McKee
Name:
  Chris McKee
Title:
  General Counsel and Executive Vice President, Corporate Development



 
Equity Purchase Agreement Signature Page
